TABLE OF CONTENTS

Exhibit 10.1

Execution Version

 

 

 

SENIOR UNSECURED TERM LOAN AGREEMENT

Dated as of April 29, 2013

among

CATALENT PHARMA SOLUTIONS, INC.,

as Borrower,

THE GUARANTORS LISTED HEREIN

as Guarantors,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

and

THE OTHER LENDERS PARTY HERETO

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS LENDING PARTNERS AND

J.P. MORGAN SECURITIES LLC

as Joint Lead Arrangers,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS LENDING PARTNERS AND

J.P. MORGAN SECURITIES LLC,

as Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     Page   ARTICLE I    Definitions and Accounting Terms   

SECTION 1.01. Defined Terms

     1   

SECTION 1.02. Other Interpretive Provisions

     43   

SECTION 1.03. Accounting Terms

     44   

SECTION 1.04. Rounding

     44   

SECTION 1.05. References to Agreements, Laws, Etc

     44   

SECTION 1.06. Times of Day

     44   

SECTION 1.07. Timing of Payment or Performance

     44    ARTICLE II    The Commitments and Borrowings   

SECTION 2.01. The Loans

     44   

SECTION 2.02. Borrowings, Conversions and Continuations of Loans

     45   

SECTION 2.03. Prepayments

     47   

SECTION 2.04. Termination or Reduction of Commitments

     49   

SECTION 2.05. Repayment of Loans

     49   

SECTION 2.06. Interest

     50   

SECTION 2.07. Fees

     50   

SECTION 2.08. Computation of Interest and Fees

     50   

SECTION 2.09. Evidence of Indebtedness

     50   

SECTION 2.10. Payments Generally

     51   

SECTION 2.11. Sharing of Payments

     53   

SECTION 2.12. Extensions of Loans

     54   

SECTION 2.13. Refinancing Term Loans

     55    ARTICLE III    Taxes, Increased Costs Protection and Illegality   

SECTION 3.01. Taxes

     56   

SECTION 3.02. Illegality

     59   

SECTION 3.03. Inability to Determine Rates

     59   

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans

     59   

SECTION 3.05. Funding Losses

     61   

SECTION 3.06. Matters Applicable to All Requests for Compensation

     61   

SECTION 3.07. Replacement of Lenders under Certain Circumstances

     63   

SECTION 3.08. Survival

     64   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV    Conditions Precedent to Borrowings   

SECTION 4.01. Conditions of Initial Borrowing

     64    ARTICLE V    Representations and Warranties   

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws

     65   

SECTION 5.02. Authorization; No Contravention

     65   

SECTION 5.03. Governmental Authorization; Other Consents

     66   

SECTION 5.04. Binding Effect

     66   

SECTION 5.05. Financial Statements; No Material Adverse Effect

     66   

SECTION 5.06. Litigation

     67   

SECTION 5.07. No Default

     67   

SECTION 5.08. Ownership of Property; Liens

     67   

SECTION 5.09. Environmental Compliance

     67   

SECTION 5.10. Taxes

     68   

SECTION 5.11. ERISA Compliance

     68   

SECTION 5.12. Anti-Terrorism Law; Foreign Corrupt Practices Act

     69   

SECTION 5.13. Margin Regulations; Investment Company Act

     70   

SECTION 5.14. Disclosure

     70   

SECTION 5.15. Solvency

     70   

SECTION 5.16. Subordination of Junior Financing

     70    ARTICLE VI    Covenants   

SECTION 6.01. Reports and Other Information

     70   

SECTION 6.02. Compliance Certificate

     72   

SECTION 6.03. Taxes

     72   

SECTION 6.04. Stay, Extension and Usury Laws

     72   

SECTION 6.05. Limitation on Restricted Payments

     73   

SECTION 6.06. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

     80   

SECTION 6.07. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock

     82   

SECTION 6.08. Asset Sales

     88   

SECTION 6.09. Transactions with Affiliates

     91   

SECTION 6.10. Liens

     93   

SECTION 6.11. Company Existence

     93   

SECTION 6.12. [Reserved]

     94   

SECTION 6.13. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries

     94   

SECTION 6.14. Suspension of Covenants

     94   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII    SUCCESSORS   

SECTION 7.01. Merger, Consolidation or Sale of All or Substantially All Assets

     96   

SECTION 7.02. Successor Person Substituted

     98    ARTICLE VIII    Events of Default and Remedies   

SECTION 8.01. Events of Default

     98   

SECTION 8.02. Remedies Upon Event of Default

     100   

SECTION 8.03. [Reserved]

     101   

SECTION 8.04. Application of Funds

     101    ARTICLE IX    Administrative Agent and Other Agents   

SECTION 9.01. Appointment and Authorization of Agents

     102   

SECTION 9.02. Delegation of Duties

     102   

SECTION 9.03. Liability of Agents

     102   

SECTION 9.04. Reliance by Agents

     103   

SECTION 9.05. Notice of Default

     103   

SECTION 9.06. Credit Decision; Disclosure of Information by Agents

     103   

SECTION 9.07. Indemnification of Agents

     104   

SECTION 9.08. Agents in their Individual Capacities

     104   

SECTION 9.09. Successor Agents

     105   

SECTION 9.10. Administrative Agent May File Proofs of Claim

     105   

SECTION 9.11. Other Agents; Arrangers and Managers

     106   

SECTION 9.12. Appointment of Supplemental Administrative Agents

     106    ARTICLE X    GUARANTEES   

SECTION 10.01. Guarantee

     107   

SECTION 10.02. Limitation on Guarantor Liability

     109   

SECTION 10.03. [Reserved]

     109   

SECTION 10.04. Subrogation

     109   

SECTION 10.05. Benefits Acknowledged

     109   

SECTION 10.06. Release of Guarantees

     109   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE XI    Miscellaneous   

SECTION 11.01. Amendments, Etc

     110   

SECTION 11.02. Notices and Other Communications; Facsimile Copies

     112   

SECTION 11.03. No Waiver; Cumulative Remedies

     113   

SECTION 11.04. Attorney Costs and Expenses

     113   

SECTION 11.05. Indemnification by the Borrower

     114   

SECTION 11.06. Payments Set Aside

     115   

SECTION 11.07. Successors and Assigns

     115   

SECTION 11.08. Confidentiality

     119   

SECTION 11.09. Setoff

     119   

SECTION 11.10. Interest Rate Limitation

     120   

SECTION 11.11. Counterparts

     120   

SECTION 11.12. Integration

     120   

SECTION 11.13. Survival of Representations and Warranties

     120   

SECTION 11.14. Severability

     121   

SECTION 11.15. Tax Forms

     121   

SECTION 11.16. GOVERNING LAW

     123   

SECTION 11.17. WAIVER OF RIGHT TO TRIAL BY JURY

     123   

SECTION 11.18. Binding Effect

     124   

SECTION 11.19. Lender Action

     124   

SECTION 11.20. USA PATRIOT Act

     124   

 

SCHEDULES    1    Guarantors 1.01B    Unrestricted Subsidiaries 1.01C   
Mandatory Cost 2.01    Term Commitment 5.05    Certain Liabilities 5.10    Taxes
5.11(a)    ERISA Compliance 11.02    Administrative Agent’s Office, Certain
Addresses for Notices EXHIBITS    Form of    A    Committed Loan Notice B   
Guarantee Supplement C    Term Note D    Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SENIOR UNSECURED TERM LOAN AGREEMENT

This SENIOR UNSECURED TERM LOAN AGREEMENT (“Agreement”) is entered into as of
April 29, 2013, among CATALENT PHARMA SOLUTIONS, INC. (the “Borrower”), a
Delaware corporation, the Guarantors (as defined herein) party hereto, MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent, and each lender from time
to time party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to the indenture dated April 10, 2007 (the “Senior PIK Notes
Indenture”) among the Borrower, the guarantors party thereto and The Bank of New
York Mellon, as trustee, the Borrower may redeem the Senior PIK Notes (as
defined below) at its option by giving notice to the trustee (the “Redemption
Notice”). The Borrower has requested that the Lenders extend credit to the
Borrower in the form of term loans in an aggregate principal amount of
$275,000,000. The proceeds of the term loans will be used to redeem the Senior
PIK Notes and for general corporate purposes.

The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“7.875% Senior Notes” means the Borrower’s 7.875% Senior Notes due 2018 issued
September 18, 2012.

“7.875% Senior Notes Indenture” means the Indenture for the 7.875% Senior Notes,
dated as of September 18, 2012.

“Acceptable Commitment” has the meaning specified in Section 6.08(b).

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

 

- 1 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” means all additional interest then owing pursuant to the
registration rights agreements of the Existing Notes.

“Administrative Agent” means MSSF, in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
as the Administrative Agent may from time to time notify the Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction” has the meaning specified in Section 6.09(a).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Supplemental
Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Rate” means a percentage per annum equal to (a) 5.25% for
Eurocurrency Rate Loans and (b) 4.25% for Base Rate Loans.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Arrangers” means collectively, MSSF, Deutsche Bank Securities Inc., Goldman
Sachs Lending Partners and J.P. Morgan Securities LLC.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease Back Transaction) of the Borrower or any
of its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 6.07 hereof), whether in a single transaction or a series of related
transactions;

in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) no longer used in the
ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Borrower in
a manner permitted pursuant to the provisions described under Section 7.01
hereof or any disposition that constitutes a Change of Control pursuant to this
Agreement;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 6.05 hereof;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of related transactions with
an aggregate fair market value of less than $50.0 million;

(e) any disposition of property or assets by the Borrower or a Restricted
Subsidiary of the Borrower, or the issuance of securities by a Restricted
Subsidiary of the Borrower, in either case, to the Borrower or another
Restricted Subsidiary of the Borrower;

(f) to the extent allowable under Section 1031 of the Code, any exchange of like
property (excluding any boot thereon) for use in a Similar Business;

(g) the lease, assignment or sub lease of any real or personal property in the
ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures, condemnation or any similar action on assets or the granting
of Liens not prohibited by this Agreement;

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(j) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility;

(k) any financing transaction with respect to property built or acquired by the
Borrower or any Restricted Subsidiary after the Closing Date, including Sale and
Lease Back Transactions and asset securitizations permitted by this Agreement;

(l) the sale or discount of inventory, accounts receivable or notes receivable
in the ordinary course of business or the conversion of accounts receivable to
notes receivable;

(m) the licensing or sub-licensing of intellectual property or other general
intangibles in the ordinary course of business, other than the licensing of
intellectual property on a long-term basis; and

(n) any surrender or waiver of contract rights or the settlement, release or
surrender of contract rights or other litigation claims in the ordinary course
of business.

“Asset Sale Offer” has the meaning specified in Section 6.08(c).

“Assignees” has the meaning specified in Section 11.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

“Audited Financial Statements” means the audited consolidated balance sheets of
the Borrower as of June 30, 2012, and the related audited consolidated and
combined statements of operations, business/stockholders’ equity and cash flows
for the Borrower for the fiscal year ended June 30, 2012.

“Bankruptcy Laws” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest per
annum published by the Wall Street Journal from time to time, as the “prime
lending rate”; provided that in respect of any Base Rate Loan, if the Base Rate
would otherwise be less than 2.25%, the Base Rate shall be deemed to be 2.25%.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Borrowing” means a Term Borrowing of a particular Class.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings in Dollars to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market.

“Capital Stock” means:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with
GAAP.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by a Person and
its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of a Person and its
Restricted Subsidiaries.

“Cash Collateral Account” means a blocked account at a commercial bank to be
agreed between the Administrative Agent and the Borrower (or another commercial
bank selected in compliance with Section 9.09) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Equivalents” means:

(1) United States dollars;

(2) (a) pounds sterling, euros or any national currency of any participating
member state of the EMU; or

 

- 5 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500.0 million in the case of U.S. banks and $100.0
million (or the U.S. Dollar Equivalent as of the date of determination) in the
case of non U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4) and (8) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation or acquisition thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds given one of the three highest ratings by S&P
or Moody’s; and

(11) investment funds investing 90% of their assets in securities of the types
described in clauses (1) through (10) above.

 

- 6 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

At any time at which the value, calculated in accordance with GAAP, of all
investments of the Borrower and its Restricted Subsidiaries that were deemed,
when made, to be Cash Equivalents in accordance with clauses (1) through
(11) above exceeds the Indebtedness of the Borrower and its Restricted
Subsidiaries, “Cash Equivalents” shall also mean any investment (a “Qualifying
Investment”) that satisfies the following two conditions: (a) the Qualifying
Investment is of a type described in clauses (1) through (10) of this
definition, but has an effective maturity (whether by reason of final maturity,
a put option or, in the case of an asset-backed security, an average life) of
five years and one month or less from the date of such Qualifying Investment
(notwithstanding any provision contained in such clauses (1) through
(10) requiring a shorter maturity); and (b) the weighted average effective
maturity of such Qualifying Investment and all other investments that were made
as Qualifying Investments in accordance with this paragraph, does not exceed two
years from the date of such Qualifying Investment.

“Change in Law” means (a) the adoption of any Law after the Closing Date,
(b) any change in Law or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) compliance by any Lender
(or, for purposes of Section 3.01(d), by any lending office of such Lender or by
such Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental
Authority, made or issued after the Closing Date; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
promulgated thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case pursuant to Basel III, in each case shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, promulgated or
issued; provided, further that increased costs as a result of any Change in Law
pursuant to the proviso above shall only be reimbursable by the Borrower to the
extent the applicable Lender is generally seeking reimbursement therefor from
borrowers in the U.S. syndicated loan market with respect to its similarly
situated commitments, loans and/or participations under agreements with such
borrowers.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder; or

(2) the Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise)

 

- 7 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the acquisition by any Person or group (within the meaning of Section 13(d)(3)
or Section 14(d)(2) of the Exchange Act, or any successor provision), including
any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d 5(b)(1) under the Exchange Act),
other than one or more Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d 3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Borrower (directly or through
the acquisition of voting power of Voting Stock of any of the Borrower’s direct
or indirect parent companies).

“Class” means, (a) when used with respect to Lenders, refers to Lenders or any
Extending Term Lenders in respect of the same Term Extension Series or
Refinancing Term Lenders in respect of a Refinancing Term Facility with respect
to a Loan, (b) when used with respect to Lenders, the Lenders under such Loan.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 4.01.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

“Commitment” means a Term Commitment.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion
of Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.10(c)(B).

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees or costs and
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(a) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (i) amortization of original issue
discount resulting from the issuance of Indebtedness at less than par, (ii) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (iii) non cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Hedging Obligations or other derivative instruments
pursuant to GAAP), (iv) the interest

 

- 8 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

component of Capitalized Lease Obligations, and (v) net payments, if any made
(less net payments, if any, received), pursuant to interest rate Hedging
Obligations with respect to Indebtedness, and excluding (t) any expense
resulting from the discounting of any Indebtedness in connection with the
application of purchase accounting in connection with the Transaction or any
acquisition, (u) penalties and interest relating to taxes, (v) any Additional
Interest with respect to the Existing Notes and any “additional interest” with
respect to other securities, (w) amortization of deferred financing fees, debt
issuance costs, commissions, fees and expenses, (x) any expensing of bridge,
commitment and other financing fees, (y) commissions, discounts, yield and other
fees and charges (including any interest expense) related to any Qualified
Securitization Facility and (z) any accretion of accrued interest on discounted
liabilities; plus

(i) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(ii) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transaction or any multi-year strategic initiatives), severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans shall be excluded,

(i) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(ii) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(iii) any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Capital Stock of any Person other than in the
ordinary course of business shall be excluded,

(iv) the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Borrower shall be increased by the amount of dividends or distributions or other
payments that are actually

 

- 9 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

paid in cash (or to the extent converted into cash) to the Borrower or a
Restricted Subsidiary thereof in respect of such period,

(v) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(A) of Section 6.05(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein,

(vi) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Restricted Subsidiaries) in the inventory, property
and equipment, software, goodwill, other intangible assets, in-process research
and development, deferred revenue and debt line items in such Person’s
consolidated financial statements pursuant to GAAP resulting from the
application of purchase accounting in relation to the Transaction or any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(vii) any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) Hedging Obligations or (iii) other derivative instruments
shall be excluded,

(viii) any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(ix) any non-cash compensation charge or expense, including any such charge
arising from the grants of stock appreciation or similar rights, stock options,
restricted stock or other rights shall be excluded,

(x) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale, issuance or repayment of Indebtedness, issuance of Equity Interests,
refinancing transaction or amendment or modification of any debt instrument (in
each case, including any such transaction consummated prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction shall be excluded,

 

- 10 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xi) accruals and reserves that are established within twelve months after the
Closing Date that are so required to be established as a result of the
Transaction in accordance with GAAP shall be excluded, and

(xii) the following items shall be excluded:

(1) any net unrealized gain or loss (after any offset) resulting in such period
from Hedging Obligations and the application of Statement of Financial
Accounting Standards No. 133; and

(2) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those (x) related to
currency remeasurements of Indebtedness and (y) resulting from hedge agreements
for currency exchange risk.

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any Permitted Investment or any sale, conveyance,
transfer or other disposition of assets permitted hereunder.

Notwithstanding the foregoing, for the purpose of Section 6.05 hereof only
(other than clause (3)(D) of Section 6.05(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Borrower and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Borrower and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Borrower or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under clause (3)(D) of Section 6.05(a) hereof.

“Consolidated Secured Debt Ratio” means, as of any date of determination, the
ratio of (1) Consolidated Total Indebtedness of the Borrower and its Restricted
Subsidiaries that is secured by Liens as of the end of the most recent fiscal
quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) the Borrower’s EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of Fixed
Charge Coverage Ratio.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations

 

- 11 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

evidenced by promissory notes and similar instruments (and excluding, for the
avoidance of doubt, all obligations relating to Qualified Securitization
Facilities) and (2) the aggregate amount of all outstanding Disqualified Stock
of the Borrower and all Preferred Stock of its Restricted Subsidiaries on a
consolidated basis, with the amount of such Disqualified Stock and Preferred
Stock equal to the greater of their respective voluntary or involuntary
liquidation preferences and maximum fixed repurchase prices, in each case
determined on a consolidated basis in accordance with GAAP. For purposes hereof,
the “maximum fixed repurchase price” of any Disqualified Stock or Preferred
Stock that does not have a fixed repurchase price shall be calculated in
accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Agreement, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Borrower.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Covenant Suspension Event” has the meaning specified in Section 6.14(a).

“Credit Facilities” means, with respect to the Borrower or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,
term loans, letters of credit or other long term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or

 

- 12 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 6.07 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Default” means any event that is, or with the passage of time or the giving of
notice, or both, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a Eurocurrency Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate and any
Mandatory Cost) otherwise applicable to such Loan plus 2.0% per annum, in each
case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
(1) Business Day of the date when due, unless the subject of a good faith
dispute (or a good faith dispute that is subsequently cured), or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Borrower, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower or any parent
corporation thereof (in each case other than Disqualified Stock) that is issued
for cash (other than to a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Borrower or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the Borrower or the applicable
parent corporation thereof, as the case may be, on the issuance date thereof,
the cash proceeds of which are excluded from the calculation set forth in
clause (3) of Section 6.05(a) hereof.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than solely as a result of a change of control or asset sale), in whole
or in part, in each case prior to the date 91 days after the earlier of the
maturity date of the Loans or the date the Loans are no longer outstanding;
provided, that if such Capital Stock is issued to any plan for the benefit of
employees of the Borrower or its Subsidiaries or by any such plan to such

 

- 13 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Borrower or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time, with respect to any Loan or Commitment
denominated in Dollars, the principal amount thereof then outstanding (or in
which such participation is held).

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than a Foreign Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(a) increased (without duplication) by the following, in each case to the extent
deducted in determining Consolidated Net Income for such period:

(i) provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Pennsylvania
capital tax and Texas margin tax) and foreign withholding taxes of such Person
paid or accrued during such period deducted (and not added back) in computing
Consolidated Net Income; plus

(ii) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, (y) bank fees and (z) costs of surety bonds in
connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(t) through (z) in the definition
thereof) to the extent the same were deducted (and not added back) in
calculating such Consolidated Net Income; plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(iv) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Agreement (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Existing Notes and the Credit Facilities and (ii) any amendment or other
modification of the Existing Notes and the Credit Facilities and, in each case,
deducted (and not added back) in computing Consolidated Net Income; plus

(v) the amount of any restructuring charges, integration costs or other business
optimization expenses, costs associated with establishing new facilities

 

- 14 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or reserves deducted (and not added back) in such period in computing
Consolidated Net Income, including any one time costs incurred in connection
with acquisitions after the Issue Date, and costs related to the closure and/or
consolidation of facilities; plus

(vi) any other non cash charges, including any write offs or write downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus

(vii) the amount of any minority interest expense consisting of Subsidiary
income attributable to minority equity interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(viii) the amount of management, monitoring, consulting and advisory fees
(including termination fees) and related indemnities and expenses paid or
accrued in such period under the Management Fee Agreement or otherwise to the
Investors to the extent otherwise permitted under Section 6.09 hereof and
deducted (and not added back) in such period in computing Consolidated Net
Income; plus

(ix) the amount of net cost savings projected by the Borrower in good faith to
be realized as a result of specified actions taken or initiated (calculated on a
pro forma basis as though such cost savings had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (x) such cost savings are reasonably
identifiable and factually supportable, (y) such actions are taken no later than
36 months after the Closing Date and (z) the aggregate amount of cost savings
added pursuant to this clause (i) shall not exceed $50.0 million for any four
consecutive quarter period (which adjustments may be incremental to pro forma
cost savings adjustments made pursuant to the definition of “Fixed Charge
Coverage Ratio”); plus

(x) the amount of loss on sale of receivables, Securitization Assets and related
assets to the Securitization Subsidiary in connection with a Qualified
Securitization Facility; plus

(xi) any costs or expense incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Borrower or net cash proceeds of
an issuance of Equity Interest of the Borrower (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 6.05(a) hereof; plus

 

- 15 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing EBITDA or Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
EBITDA pursuant to clause (2) below for any previous period and not added back;
plus

(xiii) any net loss from disposed or discontinued operations, including, for the
avoidance of doubt, operating losses related to the closure of the Borrower’s
Nexus facility; plus

(xiv) interest income or investment earnings on retiree medical and intellectual
property, royalty or license receivables.

(b) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(i) non cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced EBITDA in any
prior period and any non-cash gains with respect to cash actually received in a
prior period so long as such cash did not increase EBITDA in such prior period;
plus

(ii) any net income from disposed or discontinued operations; and

(c) increased or decreased by (without duplication), as applicable, any
adjustments resulting from the application of FASB Interpretation No. 45
(Guarantees).

“effective interest rate” has the meaning specified in Section 2.03(a)(i).

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 11.07(b).

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use,

 

- 16 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Borrower or any of its direct or indirect parent companies
(excluding Disqualified Stock), other than:

(1) public offerings with respect to the Borrower’s or any direct or indirect
parent company’s common stock registered on Form S-4 or Form S-8;

(2) issuances to any Subsidiary of the Borrower; and

(3) any such public or private sale that constitutes an Excluded Contribution

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of withdrawal liability or notification that a
Multiemployer Plan is insolvent or is in reorganization within the meaning of
Title IV of ERISA (or, after the effectiveness of the Pension Act, that is in
endangered or critical status, within the meaning of Section 305 of ERISA);
(d) the filing of a notice of intent to terminate, the treatment of a Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (g) on and after the effectiveness of the Pension Act, a
determination that any Pension Plan is, or is expected to be, in “at-risk”
status (within the meaning of Section 303(i)(4)(A) of ERISA or
Section 430(i)(4)(A) of the Code).

 

- 17 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Dow Jones Market screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or, if different, the date on
which quotations would customarily be provided by leading banks in the London
Interbank Market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period, or

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or

(c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by the Administrative Agent and
with a term equivalent to such Interest Period would be offered by a London
Affiliate of the Administrative Agent to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period

Notwithstanding the foregoing, in respect of any Eurocurrency Rate Loan that is
a Loan, if the Eurocurrency Rate would otherwise be less than 1.25%, the
Eurocurrency Rate shall be deemed to be 1.25%.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 8.01.

 

- 18 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Excess Proceeds” has the meaning specified in Section 6.08(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Borrower from

(a) contributions to its common equity capital, and

(b) the sale (other than to a Subsidiary of the Borrower or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Borrower) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Borrower,

in each case designated as Excluded Contributions pursuant to an Officer’s
Certificate executed by the principal financial officer of the Borrower on the
date such capital contributions are made or the date such Capital Stock is sold,
as the case may be, which are excluded from the calculation set forth in
clause (3) of Section 6.05(a) hereof.

“Existing Notes” means collectively, the 7.875% Senior Notes, the Senior PIK
Notes and the Senior Subordinated Notes.

“Existing Term Loan Class” has the meaning specified in Section 2.12(a).

“Extended Term Loans” has the meaning specified in Section 2.12(a).

“Extending Term Lender” has the meaning specified in Section 2.12(b).

“Facility” means the facility and commitments utilized in making Loans
hereunder. Following the establishment of any Extended Term Loans, such Extended
Term Loans shall be considered a separate Facility hereunder.

“fair market value” means, with respect to any asset or liability, the fair
market value of such asset or liability as determined by the Borrower in good
faith; provided that if the fair market value is equal to or exceeds $50.0
million, such determination shall be made by the board of directors of the
Borrower in good faith.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) of the quotations for the day
of such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by it.

 

- 19 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Borrower or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four quarter period.

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Borrower or any
of its Restricted Subsidiaries during the four quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, Investment, acquisition, disposition, merger or consolidation
(including the Transaction) and the amount of income or earnings relating
thereto, the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower (and may include, for the
avoidance of doubt, cost savings and operating expense reductions resulting from
such Investment, acquisition, merger or consolidation (including the
Transaction) which is being given pro forma effect that have been or are
expected to be realized). If any Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the Fixed Charge Coverage Ratio
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness). Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with GAAP. For purposes of making the computation
referred to above, interest on any Indebtedness under a revolving credit
facility computed on a pro forma basis shall be computed based upon the average
daily balance of such

 

- 20 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Indebtedness during the applicable period except as set forth in the first
paragraph of this definition. Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Borrower may designate.

“Fixed Charge Coverage Test” has the meaning specified in Section 6.07(a).

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication:

(a) Consolidated Interest Expense of such Person for such period;

(b) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock during such period; and

(c) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Stock during such period.

“Foreign Lender” has the meaning specified in Section 11.15(a)(i).

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means with respect to any Person, any Restricted Subsidiary
of such Person that is not organized or existing under the laws of the United
States, any state thereof or the District of Columbia and any Restricted
Subsidiary of such Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America which are in effect as of the Issue Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 11.07(h).

 

- 21 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Borrower’s Obligations
under this Agreement.

“Guarantor” means each Subsidiary of the Borrower, if any, that Guarantees the
Loan in accordance with the terms of this Agreement, including, as of the
Closing Date, Catalent Pharma Solutions, LLC, Catalent USA Packaging, LLC,
Catalent USA Woodstock, Inc., Catalent US Holding I, LLC, Catalent US Holding
II, LLC, Glacier Corporation, R.P. Scherer Technologies, LLC, Catalent CTS
Holdings, LLC, Catalent CTS, LLC, Catalent CTS Informatics, Inc., Catalent CTS
Intermediate Holdings, LLC and Catalent CTS (Kansas City), LLC.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Indebtedness” means, with respect to any Person, without duplication:

(i) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(1) in respect of borrowed money;

(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(3) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes an obligation in respect of a commercial letter of credit, a
trade payable or similar obligation to a trade creditor, in each case accrued in
the ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and if not paid after becoming due and payable;

 

- 22 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4) representing any Hedging Obligations; or

(5) during a Suspension Period only, obligations of the lessee for rental
payments in respect of Sale and Lease Back Transactions in an amount equal to
the present value of such obligations during the remaining term of the lease
using a discount rate equal to the rate of interest implicit in such transaction
determined in accordance with GAAP,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP; provided, that Indebtedness of any direct or indirect parent of the
Borrower appearing upon the balance sheet of the Borrower solely by reason of
push-down accounting under GAAP shall be excluded;

(ii) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(iii) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, that notwithstanding the foregoing, Indebtedness shall be deemed not
to include (a) Contingent Obligations incurred in the ordinary course of
business or (b) obligations under or in respect of Qualified Securitization
Facilities.

“Indemnified Liabilities” has the meaning specified in Section 11.05.

“Indemnitees” has the meaning specified in Section 11.05.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Borrower, qualified to perform the task for which it has been engaged.

“Information” has the meaning specified in Section 11.08.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan, the last Business Day of each March, June, September and December and
the Maturity Date of the Facility under which such Loan was made.

 

- 23 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent available to each Lender of such
Eurocurrency Rate Loan, nine or twelve months or less than one month thereafter,
as selected by the Borrower in its Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Borrower in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 6.05 hereof:

(a) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(i) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation; less

(ii) the portion (proportionate to the Borrower’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(b) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer.

 

- 24 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The amount of any Investment outstanding at any time shall be the original cost
of such Investment, reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Borrower and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investors” means The Blackstone Group and, if applicable, each of its
respective Affiliates and funds or partnerships managed by it or its respective
Affiliates but not including, however, any operating portfolio companies of any
of the foregoing.

“IRS” means the United States Internal Revenue Service.

“Issue Date” means September 18, 2012.

“Junior Financing” means any other Indebtedness that is or is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

- 25 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lender” has the meaning specified in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender”.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan” means a Term Loan.

“Loan Documents” means, collectively, (i) this Agreement, and (ii) the Notes.

“Loan Parties” means, collectively, (i) the Borrower and (ii) each Guarantor.

“Management Fee Agreement” means the management agreement between certain of the
management companies associated with the Investors or their advisors, if
applicable, and the Borrower.

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01C.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
the Borrower and its Subsidiaries, taken as a whole, (b) a material adverse
effect on the ability of the Loan Parties and the Guarantors (taken as a whole)
to perform their respective payment obligations under any Loan Document to which
any of the Loan Parties or Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Lenders or the Agents under any Loan
Document.

“Maturity Date” means December 31, 2017. If such day is not a Business Day, the
Maturity Date shall be the Business Day immediately preceding such day.

“Maximum Rate” has the meaning specified in Section 11.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“MSSF” means Morgan Stanley Senior Funding, Inc.

 

- 26 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the period since
January 1, 2003, has made or been obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Proceeds” means the aggregate cash proceeds received by the Borrower or any
of its Restricted Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of the direct costs relating to
such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, and
brokerage and sales commissions, any relocation expenses incurred as a result
thereof, taxes paid or payable as a result thereof (after taking into account
any available tax credits or deductions and any tax sharing arrangements),
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Senior Indebtedness required (other than required by clause (1)
of Section 6.08(b) hereof) to be paid as a result of such transaction and any
deduction of appropriate amounts to be provided by the Borrower or any of its
Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Borrower or any of its Restricted Subsidiaries after such sale
or other disposition thereof, including pension and other post employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction.

“Non-Consenting Lender” has the meaning specified in Section 3.07(c).

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the aggregate Indebtedness of the Borrower to such Lender resulting from the
Loans made by such Lender.

“Obligations” means any principal, interest (including any interest accruing on
or subsequent to the filing of a petition in bankruptcy, reorganization or
similar proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable
state, federal or foreign law), penalties, fees, indemnifications,
reimbursements (including reimbursement obligations with respect to letters of
credit and banker’s acceptances), damages and other liabilities, and guarantees
of payment of such principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities, payable under the documentation
governing any Indebtedness.

“Offering Circular” means the confidential offering memorandum, dated
September 5, 2012, relating to the sale of the 7.875% Senior Notes.

“Officer’s Certificate” means a certificate signed on behalf of the Borrower by
a Responsible Officer of the Borrower, who must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Borrower, that meets the requirements set forth in
this Agreement.

 

- 27 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Administrative Agent. The counsel may be an employee of or
counsel to the Borrower or the Administrative Agent.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means, with respect to the Loans, the outstanding principal
Dollar Amount thereof after giving effect to any borrowings and prepayments or
repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Pari Passu Indebtedness” has the meaning specified in Section 6.08(c).

“Participant” has the meaning specified in Section 11.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006, as amended.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time since January 1, 2003.

“Permitted Asset Swap” means the substantially concurrent purchase and sale or
exchange of Related Business Assets or a combination of Related Business Assets
and cash or Cash Equivalents between the Borrower or any of its Restricted
Subsidiaries and another Person; provided, that any cash or Cash Equivalents
received must be applied in accordance with Section 6.08 hereof.

 

- 28 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Holders” means each of the Investors and members of management of the
Borrower or its direct or indirect parent companies on the Closing Date who are
holders of Equity Interests of the Borrower (or any of its direct or indirect
parent companies) and any group (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided, that, in the case of such group and without
giving effect to the existence of such group or any other group, such Investors
and members of management, collectively, have beneficial ownership of more than
50% of the total voting power of the Voting Stock of the Borrower or any of its
direct or indirect parent companies.

“Permitted Investments” means:

(1) any Investment in the Borrower or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities
with a maturity of less than two years from the date of purchase;

(3) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Borrower or a Restricted
Subsidiary,

and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

(4) any Investment in securities or other assets not constituting cash, Cash
Equivalents or Investment Grade Securities and received in connection with an
Asset Sale made pursuant to the provisions described under Section 6.08 hereof
or any other disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Closing Date;

(6) any Investment acquired by the Borrower or any of its Restricted
Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the Borrower of
such other Investment or accounts receivable (including any trade creditor or
customer); or

 

- 29 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) as a result of a foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under Section 6.07 hereof;

(8) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (8) that
are at that time outstanding, not to exceed 3.5% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(9) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Borrower, or any of its direct or indirect parent
companies; provided, that such Equity Interests will not increase the amount
available for Restricted Payments under clause (3) of Section 6.05(a) hereof;

(10) guarantees of Indebtedness permitted under Section 6.07 hereof;

(11) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 6.09 hereof;

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed 4.0% of Total Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(14) Investments in or relating to a Securitization Subsidiary that, in the good
faith determination of the Borrower are necessary or advisable to effect any
Qualified Securitization Facility or any repurchase obligation in connection
therewith;

(15) advances to, or guarantees of Indebtedness of, employees not in excess of
$25.0 million outstanding at any one time, in the aggregate;

(16) loans and advances to officers, directors and employees for business
related travel expenses, moving expenses and other similar expenses, in each
case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Borrower
or any direct or indirect parent company thereof; and

(17) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of its Restricted Subsidiaries.

 

- 30 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to
Section 6.07 hereof;

(7) Liens existing on the Closing Date;

(8) Liens on property or shares of stock or other assets of a Person at the time
such Person becomes a Subsidiary; provided, that such Liens are not created or
incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, that such Liens may not extend to any
other property or other assets owned by the Borrower or any of its Restricted
Subsidiaries;

(9) Liens on property or other assets at the time the Borrower or a Restricted
Subsidiary acquired the property or such other assets, including any acquisition
by means

 

- 31 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of a merger or consolidation with or into the Borrower or any of its Restricted
Subsidiaries; provided, that such Liens are not created or incurred in
connection with, or in contemplation of, such acquisition; provided, further,
that the Liens may not extend to any other property owned by the Borrower or any
of its Restricted Subsidiaries;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.07 hereof;

(11) Liens securing Hedging Obligations so long as related Indebtedness is, and
is permitted to be under this Agreement, secured by a Lien on the same property
securing such Hedging Obligations;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries
and do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Borrower or any Subsidiary Guarantor;

(16) Liens on equipment of the Borrower or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Borrower’s clients;

(17) Liens on accounts receivable, Securitization Assets and related assets
incurred in connection with a Qualified Securitization Facility;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (6), (7), (8) and (9); provided, that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Indebtedness described under clauses (6), (7), (8) and
(9) at the time the original Lien became a Permitted Lien under this Agreement,
and (ii) an amount necessary to pay any fees and expenses, including premiums,
related to such refinancing, refunding, extension, renewal or replacement;

 

- 32 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations which do not exceed $50.0 million at any
one time outstanding;

(21) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (5) under Section 8.01 hereof so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(22) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(23) Liens (i) of a collection bank arising under Section 4 210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business, and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(24) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.07 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(25) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(26) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(27) Liens securing obligations owed by the Borrower or any Restricted
Subsidiary to any lender under the Senior Credit Facilities or any Affiliate of
such a lender in respect of any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfers of funds;

(28) during a Suspension Period only, Liens securing Indebtedness (other than
Indebtedness that is secured equally and ratably with (or on a basis
subordinated to) the Loans), and Indebtedness represented by Sale and Leaseback
Transactions in an amount not to exceed 15% of Total Assets at any one time
outstanding;

 

- 33 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(29) Liens securing Indebtedness the proceeds of which are used to develop or
construct new facilities (or any improvements to existing facilities) or
equipment (or any improvements to existing equipment) designed primarily for the
purpose of air or water pollutions control; provided that such Indebtedness is
permitted to be incurred by the terms of this Agreement and such Liens do not
extend to any assets of the Borrower or its Restricted Subsidiaries other than
the assets acquired or improved with the proceeds of the Indebtedness secured by
such Lien; and

(30) any encumbrance or restriction (including put and call arrangements) with
respect to capital stock of any joint venture or similar arrangement pursuant to
any joint venture or similar agreement.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Qualified Securitization Facility” means any Securitization Facility
(a) constituting a securitization financing facility that meets the following
conditions: (1) the board of directors of the Borrower shall have determined in
good faith that such Securitization Facility (including financing terms,
covenants, termination events and other provisions) is in the aggregate
economically fair and reasonable to the Borrower and the applicable
Securitization Subsidiary, (2) all sales and/or contributions of Securitization
Assets and related assets to the applicable Securitization Subsidiary are made
at fair market value (as determined in good faith by the Borrower) and (3) the
financing terms, covenants, termination events and other provisions thereof
shall be market terms (as determined in good faith by the Borrower) or
(b) constituting a receivables financing facility.

 

- 34 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Loans publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Borrower which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Redemption Notice” has the meaning specified in the preliminary statements
hereto.

“Refinanced Term Loans” has the meaning specified in Section 11.01.

“Refinancing Effective Date” has the meaning specified in Section 2.13(a).

“Refinancing Indebtedness” has the meaning specified in Section 6.07(b)(13).

“Refinancing Term Lender” has the meaning specified in Section 2.13(b).

“Refinancing Term Loan Amendment” has the meaning specified in Section 2.13(c).

“Refinancing Term Loans” has the meaning specified in Section 2.13(a).

“Refunding Capital Stock” has the meaning given to it in Section 6.05(b).

“Register” has the meaning specified in Section 11.07(d).

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Replacement Term Loans” has the meaning specified in Section 11.01.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the thirty (30) day notice period has been waived.

“Repricing Event” has the meaning specified in Section 2.03(a)(i).

“Request for Borrowing” means, with respect to a Borrowing, conversion or
continuation of Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, and (b) aggregate unused Term
Commitments; provided that the unused Term Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender or the Borrower
or any Affiliate thereof shall be excluded for purposes of making a
determination of Required Lenders.

 

- 35 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or a Guarantor and, as to any document delivered
on the Closing Date, any secretary or assistant secretary of a Loan Party or a
Guarantor. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party or Guarantor shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party or such Guarantor and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party or such
Guarantor.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payment” has the meaning specified in Section 6.05(a).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

“Reversion Date” has the meaning specified in Section 6.14(c).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Lease Back Transaction” means any arrangement providing for the
leasing by the Borrower or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Borrower or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section 2.12 Additional Agreement” has the meaning specified in
Section 2.12(c).

“Second Commitment” has the meaning specified in Section 6.08(b).

“Secured Indebtedness” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

 

- 36 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment related to the Specified Contract Rights
subject to a Qualified Securitization Facility that is a securitization
financing facility (and not a receivables financing facility) and the proceeds
thereof.

“Securitization Facility” means any of one or more receivables or securitization
financing facilities as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the Obligations of which are
non-recourse (except for customary representations, warranties, covenants and
indemnities made in connection with such facilities) to the Borrower or any of
its Restricted Subsidiaries (other than a Securitization Subsidiary) pursuant to
which the Borrower or any of its Restricted Subsidiaries sells or grants a
security interest in its accounts receivable or Securitization Assets or assets
related thereto to either (a) a Person that is not a Restricted Subsidiary or
(b) a Securitization Subsidiary that in turn sells its accounts receivable to a
Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Senior Credit Facilities” means the Credit Facilities dated as of April 10,
2007, by and among the Borrower, the lenders party thereto in their capacities
as lenders thereunder and Morgan Stanley Senior Funding, Inc., as Administrative
Agent, including any guarantees, collateral documents, instruments and
agreements executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements, refundings or refinancings
thereof and any indentures or credit facilities or commercial paper facilities
with banks or other institutional lenders or investors that replace, refund or
refinance any part of the loans, notes, other credit facilities or commitments
thereunder, including any such replacement, refunding or refinancing facility or
indenture that increases the amount borrowable thereunder or alters the maturity
thereof (provided that such increase in borrowings is permitted under
Section 6.07 hereof).

“Senior Indebtedness” means:

(1) all Indebtedness of the Borrower or any Guarantor outstanding under the
Senior Credit Facilities, the Senior PIK Notes and the 7.875% Senior Notes, the
Loans and related guarantees (including interest accruing on or after the filing
of any petition in bankruptcy or similar proceeding or for reorganization of the
Borrower or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Closing Date or thereafter created or incurred) and all
obligations of the Borrower or any Guarantor to reimburse any bank or other
Person in respect of amounts paid under letters of credit, acceptances or other
similar instruments;

 

- 37 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) all Hedging Obligations (and guarantees thereof) owing to a Lender hereunder
or a Lender (as defined in the Senior Credit Facilities) or any Affiliate of
such Lender (or any Person that was a Lender or an Affiliate of such Lender at
the time the applicable agreement giving rise to such Hedging Obligation was
entered into), provided that such Hedging Obligations are permitted to be
incurred under the terms of this Agreement;

(3) any other Indebtedness of the Borrower or any Guarantor permitted to be
incurred under the terms of this Agreement, unless the instrument under which
such Indebtedness is incurred expressly provides that it is on a parity with or
subordinated in right of payment to the Senior Subordinated Notes or any related
Guarantee; and

(4) all Obligations with respect to the items listed in the preceding
clauses (1), (2) and (3);

provided, that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Borrower or any of its Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any respect to any other Indebtedness or other Obligation of such
Person; or

(e) any Capital Stock; or

(f) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Agreement.

“Senior PIK Notes” means the Borrower’s 9 1/2% / 10 1/4% Senior PIK-Election
Notes due 2015 issued April 10, 2007.

“Senior PIK Notes Indenture” has the meaning specified in the preliminary
statements hereto.

“Senior Subordinated Notes” means the Borrower’s 9 3/4% Senior Subordinated
Notes due 2017 issued April 10, 2007.

“Senior Subordinated Notes Indenture” means the Indenture for the Senior
Subordinated Notes, dated as of April 10, 2007.

 

- 38 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article-1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such regulation is in effect on
the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Borrower and its Restricted Subsidiaries on the Closing Date and any
reasonable extension thereof or any business that is similar, reasonably
related, incidental or ancillary thereto.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 11.07(h).

“Specified Contract Rights” means certain intellectual property licenses,
agreements or other contracts giving rise to not more than $100,000,000 of
annual accounts receivable, royalty or other intellectual property revenue
streams or other rights to payment.

“Subordinated Indebtedness” means, with respect to the Loans,

(a) any Indebtedness of the Borrower which is by its terms subordinated in right
of payment to the Loans, and

(b) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Loans.

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof; and

 

- 39 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(2) any partnership, joint venture, limited liability company or similar entity
of which

(x) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(y) such Person or any Restricted Subsidiary of such Person is a controlling
general partner or otherwise controls such entity.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that
Guarantees the Loans.

“Successor Company” has the meaning specified in Section 7.01(a)(1).

“Successor Person” has the meaning specified in Section 7.01(c)(1)(A).

“Supplemental Administrative Agent” has the meaning specified in Section 9.12(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Suspended Covenants” has the meaning specified in Section 6.14(a).

“Suspension Date” has the meaning specified in Section 6.14(a).

“Suspension Period” has the meaning specified in Section 6.14(c).

“Taxes” has the meaning specified in Section 3.01(a).

“Term Borrowing” means a borrowing pursuant to Section 2.01.

“Term Commitment” means, as to each Lender, its obligation to make an Loan to
the Borrower pursuant to Section 2.01 in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Term Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term Commitments is $275,000,000.

“Term Extension Agreement” has the meaning specified in Section 2.12(c).

“Term Extension Election” has the meaning specified in Section 2.12(b).

“Term Extension Series” shall mean all Extended Term Loans that are established
pursuant to the same Term Extension Agreement (or any subsequent Term Extension
Agreement to the extent such Term Extension Agreement expressly provides that
the Extended Term Loans, provided for therein are intended to be a part of any
previously established Term Extension Series) and that provide for the same
interest margins and extension fees, if any

 

- 40 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Term Loan” means an extension of credit by a Lender to a Borrower under
Article II.

“Term Loan Extension Request” has the meaning specified in Section 2.12(a).

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP, as
shown on the most recent balance sheet of the Borrower.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transaction” means the transactions contemplated by the Transaction Agreement,
the issuance of the Senior PIK Notes and the Senior Subordinated Notes and
borrowings under the Senior Credit Facilities as in effect on April 10, 2007.

“Transaction Agreement” means the Purchase and Sale Agreement, dated as of
January 25, 2007 by and between Phoenix Charter LLC and Cardinal Health, Inc.,
as amended.

“Treasury Capital Stock” has the meaning given to it in Section 6.05(b).

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiary” means (1) each Subsidiary of the Borrower listed on
Schedule 1.01B;

(1) any Subsidiary of the Borrower which at the time of determination is an
Unrestricted Subsidiary (as designated by the Borrower, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Borrower may designate any Subsidiary of the Borrower (including any
existing Subsidiary and any newly acquired or newly formed Subsidiary but
excluding the Borrower and any Subsidiary of the Borrower as to which the
Borrower is a Subsidiary) to be an Unrestricted Subsidiary unless such
Subsidiary or any of its Subsidiaries owns any Equity Interests or Indebtedness
of, or owns or holds any Lien on, any property of, the Borrower or any
Subsidiary of the Borrower (other than solely any Subsidiary of the Subsidiary
to be so designated); provided that

 

- 41 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the
Borrower;

(2) such designation complies with Section 6.05 hereof; and

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Borrower or any Restricted Subsidiary.

The Borrower may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Borrower could incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Test described in Section 6.07(a) hereof; or

(2) the Fixed Charge Coverage Ratio for the Borrower and its Restricted
Subsidiaries would be equal to or greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to such designation, in each case
on a pro forma basis taking into account such designation.

Any such designation by the Borrower shall be notified by the Borrower to the
Administrative Agent by promptly filing with the Administrative Agent a copy of
the resolution of the board of directors of the Borrower or any committee
thereof giving effect to such designation and an Officer’s Certificate
certifying that such designation complied with the foregoing provisions.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Dollar Equivalent” means, with respect to any monetary amount in a
currency other than Dollars, at any time for determination thereof, the amount
of Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in The Wall Street Journal in the
“Exchange Rates” column under the heading “Currency Trading” on the date two
Business Days prior to such determination.

“U.S. Lender” has the meaning specified in Section 11.15(b).

 

- 42 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“wholly owned” means, with respect to a Subsidiary of a Person, 100% of the
outstanding Equity Interests of which (other than directors’ qualifying shares)
shall at the time be owned by such Person or by one or more wholly owned
Subsidiaries of such Person.

“Withdrawal Liability” mans the liability of a Multiemployer Plan as a result of
a complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (a) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(A) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(B) The term “including” is by way of example and not limitation.

(C) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

 

- 43 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.

SECTION 1.04. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.07. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

ARTICLE II

The Commitments and Borrowings

SECTION 2.01. The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the Borrower a single loan denominated
in Dollars in a principal amount equal to such Lender’s Term Commitment on the
Closing Date. Amounts borrowed under this Section 2.01 and repaid or prepaid may
not be reborrowed. Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

 

- 44 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 noon (New York, New York time) (i) three (3) Business Days
prior to the requested date of any Borrowing or continuation of Eurocurrency
Rate Loans or any conversion of Base Rate Loans to Eurocurrency Rate Loans, and
(ii) one (1) Business Day before the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount of
$2,500,000 or a whole multiple of $500,000 in excess thereof. Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a conversion of Loans from one Type to the other,
or a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Committed
Loan Notice or fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans. Any such automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m. on the Business Day specified
in the applicable Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.01, the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

 

- 45 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e) After giving effect to all Term Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than fifteen (15) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrower’s consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with paragraph (b) above, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after such the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to ABR Loans under the relevant Facility, on demand, from the Borrower. If such
Lender shall repay to the Administrative Agent such corresponding amount, such
amount shall constitute such Lender’s Loan as part of such Borrowing for
purposes of this Agreement, and the Borrower’s obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.02(g)
shall cease.

 

- 46 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 2.03. Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 12:00 noon (New York, New York time) (A) three (3) Business
Days prior to any date of prepayment of Eurocurrency Rate Loans and (B) one
(1) Business Day prior to any prepayment of Base Rate Loans; (2) any prepayment
of Eurocurrency Rate Loans shall be in a principal amount of $2,500,000 or a
whole multiple of $500,000 in excess thereof in the case of Loans; (3) any
prepayment of Base Rate Loans shall be in a principal amount of $1,000,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding and (4) in the case of any
Repricing Event (as defined below) with respect to all or any portion of the
Loans, a prepayment premium of (x) 2.00% shall apply to any principal amount of
the Loans subject to such Repricing Event during the first twelve-month period
after the Closing Date and (y) 1.00% shall apply to any principal amount of the
Loans subject to such Repricing Event following the first twelve-month period
after the Closing Date and during the second twelve-month period after the
Closing Date. A “Repricing Event” means (A) any prepayment or repayment of the
Loans, with the proceeds of, or any conversion of the Loans, into, any new or
replacement tranche of term loans bearing interest at an effective interest rate
less than the effective interest rate applicable to the Loans, and (B) any
amendment to this Agreement that reduces the effective interest rate applicable
to the Loans, (with “effective interest rate” as the effective yield determined
by taking into account the applicable interest rate margins, interest rate
benchmark floors, original issue discount and upfront fees, which shall be
deemed to constitute like amounts of original issue discount, being equated to
interest rate margins in a manner consistent with generally accepted financial
practice). Each such notice shall specify the date and amount of such prepayment
and the Class(es) and Type(s) of Loans to be prepaid. The Administrative Agent
will promptly notify each Appropriate Lender of its receipt of each such notice,
and of the amount of such Lender’s Pro Rata Share of such prepayment. If such
notice is given by a Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. Subject to the pro rata application
within any Class of Loans, the Borrower may allocate each prepayment of the
Loans pursuant to this Section 2.03(a) in its sole discretion among the Class or
Classes of Loans as the Borrower may specify, subject only to the following
limitations: the Borrower may not prepay Extended Term Loans of any Term
Extension Series pursuant to this Section 2.03(a)(i) unless such prepayment is
accompanied by at least a pro rata prepayment of Loans of the Existing Term Loan
Class from which such Extended Term Loans were exchanged (or such Loans of the
Existing Term Loan Class have otherwise been repaid in full). For the avoidance
of doubt, the Borrower may prepay Loans of an Existing Term Loan Class pursuant
to this Section 2.03(a)(i) without any requirement to prepay Extended Term Loans
that were exchanged from such Existing Term Loan Class.

 

- 47 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.03(a)(i) if such
prepayment would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or shall otherwise be delayed.

(b) Mandatory.

(i) If the Borrower or any Restricted Subsidiary conducts an Asset Sale, the
Borrower shall cause to be prepaid all Net Proceeds as are required to be
prepaid pursuant to Section 6.08; and

(ii) If the Borrower or any Restricted Subsidiary incurs or issues any
Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.07, the Borrower shall cause to be prepaid an aggregate principal
amount of Loans equal to 100% of all Net Proceeds received therefrom on or prior
to the date which is five (5) Business Days after the receipt of such Net
Proceeds.

(iii) (X) Each prepayment of Loans pursuant to this Section 2.03(b) shall be
applied in direct order of maturity to repayments thereof required pursuant to
Section 2.05(a); and (Y) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares subject to clause (vi) of this
Section 2.03(b).

(iv) (A) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses (i) and
(ii) of this Section 2.03(b) at least three (3) Business Days prior to the date
of such prepayment. Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment.
The Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(B) Subject to the pro rata application within any Class of Loans, the Borrower
may allocate such prepayment in its sole discretion among the Class or Classes
of Loans as the Borrower may specify, subject only to the following limitations:
the Borrower shall not allocate to Extended Term Loans of any Term Extension
Series any mandatory prepayment made pursuant to this Section 2.03(b) unless
such prepayment is accompanied by at least a pro rata prepayment of Loans of the
Existing Term Loan Class, if any, from which such Extended Term Loans were
exchanged (or such Loans of the Existing Term Loan Class have otherwise been
repaid in full).

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.03 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date other than the last
day of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of Section 2.03, so long as no Event
of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.03, prior to
the last day of the Interest Period therefor

 

- 48 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and less than three months are remaining in such Interest Period, in lieu of
making any payment pursuant to this Section 2.03 in respect of any such
Eurocurrency Rate Loan prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit the amount of any such
prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.03. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.03.

SECTION 2.04. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class; provided that (i) any such notice
shall be received by the Administrative Agent three (3) Business Days prior to
the date of termination or reduction, and (ii) any such partial reduction shall
be in an aggregate amount of $1,000,000 or any whole multiple of $100,000 in
excess thereof. Notwithstanding the foregoing, the Borrower may rescind or
postpone any notice of termination of the Commitments if such termination would
have resulted from a refinancing of all of the Loans, which refinancing shall
not be consummated or otherwise shall be delayed.

(b) Mandatory. The Term Commitment of each Lender shall be automatically and
permanently reduced to $0 upon the making of such Lender’s Loans pursuant to
Section 2.01.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the unused Commitments of any Class under this Section 2.04. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07).

SECTION 2.05. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Lenders on the Maturity Date, the aggregate principal
amount of all such Loans outstanding on such date.

(b) The Borrower shall repay on the relevant maturity date for any Term
Extension Series of Extended Term Loans, all then outstanding Extended Term
Loans of such Term Extension Series.

 

- 49 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The Borrower shall repay on the relevant maturity date applicable to any
Refinancing Term Loan Amendment, all then outstanding Refinancing Term Loans
related to such Refinancing Term Loan Amendment.

SECTION 2.06. Interest.

(a) Subject to the provisions of Section 2.06(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate plus the Mandatory Cost; and (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

(b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Bankruptcy Law.

(d) Interest on each Loan shall be payable in the currency in which each Loan
was made.

SECTION 2.07. Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

SECTION 2.08. Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by the “prime lending rate”
shall be made on the basis of a year of three hundred and sixty-five (365) days
or three hundred and sixty-six (366) days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a three hundred and sixty (360) day year and actual days elapsed. Interest
shall accrue on each Loan for the day on which the Loan is made, and shall not
accrue on a Loan, or any portion thereof, for the day on which the Loan or such
portion is paid; provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.10(a), bear interest for one (1) day.
Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

SECTION 2.09. Evidence of Indebtedness.

(a) The Borrowings made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the

 

- 50 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Register maintained by the Administrative Agent, acting solely for purposes of
Treasury Regulation Section 5f.103-1(c), as agent for the Borrower, in each case
in the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Borrowings made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.09(a), and by each Lender in its account or accounts
pursuant to Section 2.09(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.10. Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent (i) after 2:00 p.m.
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

- 51 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(A) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate; and

(B) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate. When such Lender makes payment to
the Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the Borrower, and the Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.10(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

- 52 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and Guarantors under or in respect of the Loan
Documents under circumstances for which the Loan Documents do not specify the
manner in which such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each of the Lenders
in accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time.

SECTION 2.11. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 11.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 11.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.11 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.11 shall from
and after such purchase have the right to give all notices,

 

- 53 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requests, demands, directions and other communications under this Agreement with
respect to the portion of the Obligations purchased to the same extent as though
the purchasing Lender were the original owner of the Obligations purchased.

SECTION 2.12. Extensions of Loans

(a) The Borrower may at any time and from time to time request that all or a
portion of the Loans of any Class (an “Existing Term Loan Class”) be exchanged
to extend the scheduled maturity date(s) of any payment of principal thereof
with respect to all or a portion of any principal amount of such Loans (any such
Loans which have been so extended, “Extended Term Loans”) and to provide for
other terms consistent with this Section 2.12. Prior to entering into any Term
Extension Agreement, the Borrower shall provide written notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established thereunder, which terms shall be identical to the Loans of the
Existing Term Loan Class from which they are to be extended except (x) the
scheduled final maturity date shall be extended, (y) all-in pricing (including,
without limitation, margins, fees and premiums) with respect to the Extended
Term Loans may be higher or lower than the all-in pricing (including, without
limitation, margins, fees and premiums) for the Loans of such Existing Term Loan
Class, in each case, to the extent provided in the applicable Term Extension
Agreement and (z) the voluntary and mandatory prepayment rights of the Extended
Term Loans shall be subject to the provisions set forth in Section 2.03. No
Lender shall have any obligation to agree to have any of its Loans of any
Existing Term Loan Class exchanged into Extended Term Loans pursuant to any Term
Loan Extension Request. Any Extended Term Loans of any Term Extension Series
shall constitute a separate Class of Loans from the Existing Term Loan Class of
Loans from which they were extended; provided that any Extended Term Loans
extended may, to the extent provided in the applicable Term Extension Agreement,
be designated as an increase to any previously established Class of Extended
Term Loans; provided that in no event shall there be more than ten Classes of
Loans outstanding at any time.

(b) The Borrower shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Class are requested to respond. Except as provided in the second succeeding
sentence, any Lender (an “Extending Term Lender”) wishing to have all or a
portion of its Loans of an Existing Term Loan Class subject to such Extension
Request exchanged into Extended Term Loans shall notify the Administrative Agent
(an “Term Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Loans which it has elected to convert
into Extended Term Loans. In the event that the aggregate amount of Loans
subject to Term Extension Elections exceeds the amount of Extended Term Loans
requested pursuant to the Extension Request, Loans subject to Term Extension
Elections shall be exchanged to Extended Term Loans on a pro rata basis based on
the amount of Loans included in each such Term Extension Election.
Notwithstanding the foregoing, the Borrower shall be permitted to specify in the
Extension Request, any Lender or Lenders as Extending Term Lenders (subject to
the consent of such Lender or Lenders) and any Lenders not so specified in such
Extension Request shall not have the right to make an Term Extension Election
with respect to such Extension Request.

 

- 54 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Extended Term Loans shall be established pursuant to an amendment (an “Term
Extension Agreement”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.12(c) and
notwithstanding anything to the contrary set forth in Section 11.01, shall not
require the consent of any Lender other than the Extending Term Lenders with
respect to the Extended Term Loans established thereby) executed by the Loan
Parties, the Administrative Agent and the Extending Term Lenders.
Notwithstanding anything to the contrary in this Section 2.12 and without
limiting the generality or applicability of Section 11.01 to any Section 2.12
Additional Agreements, any Term Extension Agreement may provide for additional
terms and/or additional amendments other than those referred to or contemplated
above (any such additional amendment, a “Section 2.12 Additional Agreement”) to
this Agreement and the other Loan Documents; provided that such Section 2.12
Additional Agreements do not become effective prior to the time that such
Section 2.12 Additional Agreements have been consented to (including, without
limitation, pursuant to (1) consents applicable to holders of any Extended Term
Loans provided for in any Term Extension Agreement) by such of the Lenders, Loan
Parties and other parties (if any) as may be required in order for such
Section 2.12 Additional Agreements to become effective in accordance with
Section 11.01. It is understood and agreed that each Lender that has consented
to this Agreement has consented and shall at the effective time thereof be
deemed to consent to each amendment in this Agreement and the other Loan
Documents authorized by this Section 2.12 and the arrangements described above
in connection therewith except that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.12 Additional Agreement.
In connection with any Term Extension Agreement, the Borrower shall deliver an
opinion of counsel reasonably acceptable to the Administrative Agent (i) as to
the enforceability of such Term Extension Agreement, the Credit Agreement as
amended thereby, and such of the other Loan Documents (if any) as may be amended
thereby (in the case of such other Loan Documents as contemplated by the
immediately preceding sentence) and (ii) to the effect that such Term Extension
Agreement, including without limitation, the Extended Term Loans provided for
therein, does not conflict with or violate the terms and provisions of
Section 11.01 of this Agreement.

SECTION 2.13. Refinancing Term Loans.

(a) The Borrower may by written notice to Administrative Agent elect to request
the establishment of one or more additional tranches of term loans under this
Agreement (“Refinancing Term Loans”) to refinance an outstanding Class of Loans.
Each such notice shall specify the date (each, a “Refinancing Effective Date”)
on which the Borrower proposes that the Refinancing Term Loans shall be made,
which shall be a date not less than five Business Days after the date on which
such notice is delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date the conditions set forth in
Section 4.01(d) and (e) shall be satisfied;

(ii) such Refinancing Term Loans shall mature no earlier than, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than, the then remaining Weighted Average Life to Maturity of the Loans at the
time of such refinancing;

 

- 55 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the Borrower and the Lenders providing such
Refinancing Term Loans) shall be substantially identical to, or less favorable
to the Lenders providing such Refinancing Term Loans than, those applicable to
the then outstanding Loans of the applicable Class except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of all Classes of Loans in effect on the Refinancing Effective Date
immediately prior to the borrowing of such Refinancing Term Loans; and

(iv) the Net Proceeds of the Refinancing Term Loans shall be applied to the
repayment of the then outstanding applicable Class or Classes of Loans on the
date of such incurrence in accordance with Section 2.03(b).

(b) The Borrower may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 11.07 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a Class of Refinancing Term Loans for all purposes of this Agreement;
provided that any Refinancing Term Loans may, to the extent provided in the
applicable Refinancing Term Loan Amendment, be designated as an increase in any
previously established Class of Loans made to the Borrower that were Refinancing
Term Loans.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrower, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

(d) This Section 2.13 shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01. Taxes.

(a) Except as provided in this Section 3.01, any and all payments by the
Borrower or any Guarantor to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, taxes imposed on or
measured by its net income (including branch profits), and franchise (and
similar) taxes imposed on it in lieu

 

- 56 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of net income taxes, by the jurisdiction (or any political subdivision thereof)
under the Laws of which such Agent or such Lender, as the case may be, is
organized or maintains a Lending Office, and all liabilities (including
additions to tax, penalties and interest) with respect thereto (all such
non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
facsimile copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure.

(b) In addition, the Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a Participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Borrower (all such non-excluded taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any reasonable
expenses arising therefrom or with respect thereto, in each case whether or not
such Taxes or Other Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority; provided such Agent or Lender, as the case may
be, provides the Borrower with a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts. Payment under this
Section 3.01(c) shall be made within ten (10) days after the date such Lender or
such Agent makes a demand therefor.

(d) The Borrower shall not be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Closing Date

 

- 57 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(or, if later, the date such Lender or Agent becomes a party to this Agreement)
as a result of a change in the place of organization or place of doing business
of such Lender or Agent or a change in the lending office of such Lender, except
to the extent that any such change is requested or required in writing by the
Borrower (and provided that nothing in this clause (d) shall be construed as
relieving the Borrower from any obligation to make such payments or
indemnification in the event of a change in lending office or place of
organization that precedes a Change in Law to the extent such Taxes result from
a Change in Law).

(e) Notwithstanding anything else herein to the contrary, if a Foreign Lender or
an Agent is subject to U.S. federal withholding tax at a rate in excess of zero
percent at the time such Lender or such Agent, as the case may be, first becomes
a party to this Agreement, U.S. federal withholding tax (including additions to
tax, penalties and interest imposed with respect to such U.S. federal
withholding tax which is excluded from Taxes under this clause (e)) imposed by
such jurisdiction at such rate shall be considered excluded from Taxes unless
such Lender or Agent, as the case may be, is subject to a lesser rate of
withholding and provides the appropriate forms certifying that a lesser rate
applies, whereupon U.S. federal withholding tax at such lesser rate only shall
be considered excluded from Taxes for periods governed by such forms for which
such lesser rate applies; provided that, if at the date of the Assignment and
Acceptance pursuant to which a Foreign Lender becomes a party to this Agreement,
the Lender assignor was entitled to payments under clause (a) of this
Section 3.01 in respect of U.S. federal withholding tax with respect to interest
paid at such date, then, to such extent, the term Taxes shall include the U.S.
federal withholding tax, if any, applicable with respect to the Lender assignee
on such date.

(f) If any Lender or Agent determines, in its reasonable discretion, that it is
entitled to receive a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall use its reasonable best efforts to
receive such refund and upon receipt of any such refund shall promptly remit
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 3.01 with respect to the Taxes
or Other Taxes giving rise to such refund plus any interest included in such
refund by the relevant taxing authority attributable thereto) to the Borrower,
net of all reasonable out-of-pocket expenses of the Lender or Agent, as the case
may be and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund); provided that the Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to make available its tax
returns or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

 

- 58 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Borrower, use commercially reasonable efforts (subject to legal
and regulatory restrictions) to designate another Lending Office for any Loan
affected by such event; provided that such efforts are made on terms that, in
the sole judgment of such Lender, cause such Lender and its Lending Office(s) to
suffer no material economic, legal or regulatory disadvantage, and provided
further that nothing in this Section 3.01(g) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, or
that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended until the Administrative
Agent (upon the instruction of the Required Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

 

- 59 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) If any Lender determines that as a result of any Change in Law, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining Eurocurrency Rate Loans, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes covered by
Section 3.01, (ii) the imposition of, or any change in the rate of, any taxes
payable by such Lender, or (iii) reserve requirements contemplated by
Section 3.04(c) does not represent the cost to such Lender of complying with the
requirements of the Bank of England and/or the Financial Services Authority or
the European Central Bank in relation to its making, funding or maintaining of
Eurocurrency Rate Loans, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction or, if
applicable, the portion of such cost that is not represented by the Mandatory
Cost.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or, in each case, any change therein or in
the interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive in the absence of
manifest error), and (ii) as long as such Lender shall be required to comply
with any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.

 

- 60 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage; and provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Section 3.04(a), (b), (c) or
(d).

SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan; or

(ii) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded. For the purpose of this Section 3.05, the last
sentence in the definition of “Eurocurrency Rate” shall be disregarded.

SECTION 3.06. Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

- 61 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurocurrency
Rate Loans, or to convert Base Rate Loans into Eurocurrency Rate Loans, until
the event or condition giving rise to such request ceases to be in effect (in
which case the provisions of Section 3.06(c) shall be applicable); provided that
such suspension shall not affect the right of such Lender to receive the
compensation so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurocurrency Rate Loan, or to convert Base Rate Loans into
Eurocurrency Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurocurrency Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurocurrency Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.01, 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no
longer exist:

(A) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and

(B) all Loans that would otherwise be made or continued from one Interest Period
to another by such Lender as Eurocurrency Rate Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into Eurocurrency Rate Loans shall remain as Base Rate
Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to the conversion of such Lender’s Eurocurrency Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurocurrency Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

- 62 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.07. Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make Eurocurrency Rate Loans as a result of any
condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes a
Defaulting Lender or (iii) any Lender becomes a Non-Consenting Lender, then the
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender by causing such Lender
to (and such Lender shall be obligated to) assign pursuant to Section 11.07(b)
(with the assignment fee to be paid by the Borrower in such instance) all of its
rights and obligations under this Agreement (or, with respect to clause (iii)
above, all of its rights and obligations with respect to the Class of Loans or
Commitments that is the subject of the related consent, waiver or amendment) to
one or more Eligible Assignees; provided that neither the Administrative Agent
nor any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided further that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01, such assignment will
result in a reduction in such compensation or payments and (B) in the case of
any such assignment resulting from a Lender becoming a Non-Consenting Lender,
the applicable Eligible Assignees shall have agreed to the applicable departure,
waiver or amendment of the Loan Documents.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Notes evidencing
such Loans to the Borrower or Administrative Agent. Pursuant to such Assignment
and Assumption, (A) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans, (B) all
obligations of the Borrower owing to the assigning Lender relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender.

(c) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 11.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.

 

- 63 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3.08. Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Borrowings

SECTION 4.01. Conditions of Initial Borrowing. The obligation of each Lender to
make its initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent except as otherwise agreed between the Borrower and the
Administrative Agent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or Guarantor, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel:

i. executed counterparts of this Agreement;

ii. a Note executed by the Borrower in favor of each Lender that has requested a
Note at least two Business Days in advance of the Closing Date;

iii. such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party and each
Guarantor as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party or such Guarantor is a party or is to be
a party on the Closing Date;

iv. an opinion from Simpson Thacher & Bartlett LLP, New York counsel to the Loan
Parties;

v. a certificate attesting to the Solvency of the Loan Parties (taken as a
whole) on the Closing Date, from the Chief Financial Officer of the Borrower;

vi. a Committed Loan Notice relating to the initial Borrowing;

(b) All fees and expenses required to be paid hereunder and invoiced on or
before the Closing Date shall have been paid in full in cash or will be paid on
the Closing Date out of the initial Borrowing.

(c) Prior to or simultaneously with the initial Borrowing, the Redemption Notice
shall have been delivered.

(d) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all

 

- 64 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

material respects on and as of the date of such Borrowing; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they shall be true and correct in all material respects as of such earlier
date; provided further that, that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(e) No Default shall exist, or would result from such proposed Borrowing or from
the application of the proceeds therefrom.

(f) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by a Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.01(d) and (e) have been
satisfied on and as of the date of the applicable Borrowing.

ARTICLE V

Representations and Warranties

The Borrower represents and warrants to the Agents and the Lenders that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, are within such Loan Party’s corporate or other powers, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under (other than Permitted Liens), or require any payment
to be made under (i) any Contractual Obligation to which such Person is a party
or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to

 

- 65 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

which such Person or its property is subject; or (c) violate any material Law;
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b)(i), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for (i) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect and (ii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Bankruptcy Laws and by general principles of equity.

SECTION 5.05. Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(ii) The unaudited pro forma consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2013 (including the notes thereto) and the
unaudited pro forma consolidated statement of operations of the Borrower and its
Subsidiaries for the 12 month period ending on March 31, 2013 copies of which
have heretofore been furnished to the Administrative Agent, have been prepared
giving effect (as if such events had occurred on such date or at the beginning
of such periods, as the case may be) to the borrowing of the Loans and all other
transactions that would be required to be given pro forma effect by Regulation
S-X promulgated under the Exchange Act. The pro forma financial statements have
been prepared in good faith, based on assumptions believed by the Borrower to be
reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of the
Borrower and its Subsidiaries as at March 31, 2013 and their estimated results
of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.

 

- 66 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Since June 30, 2012 there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c) As of the Closing Date, neither the Borrower nor any Subsidiary has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05, (ii) obligations arising
under this Agreement and (iii) liabilities incurred in the ordinary course of
business) that, either individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.06. Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower, threatened in writing or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Borrower or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07. No Default. Neither the Borrower nor any Subsidiary is in default
under or with respect to, or a party to, any Contractual Obligation that could,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has good record and marketable title in fee simple to, or valid
leasehold interests in, or easements or other limited property interests in, all
real property necessary in the ordinary conduct of its business, free and clear
of all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Permitted Liens and except where the failure to have such
title or other interest could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

SECTION 5.09. Environmental Compliance.

(a) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions, suits, or proceedings alleging potential liability or
responsibility for violation of, or otherwise relating to, any applicable
Environmental Law that could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) there are no and never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Subsidiaries; (ii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iii) Hazardous Materials have not been released, discharged
or disposed of by any of the Loan Parties and their Subsidiaries at any location
in a manner which would give rise to liability under applicable Environmental
Laws.

 

- 67 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) The properties currently or formerly owned, leased or operated by the
Borrower and the Subsidiaries do not contain any Hazardous Materials in amounts
or concentrations which (i) constitute a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, applicable
Environmental Laws, which violations, remedial actions and liabilities,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d) Neither the Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site or location, either voluntarily or pursuant to the order
of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or assessment or remedial or
response action that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(e) All Hazardous Materials transported from any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries for off-site
disposal have been disposed of in a manner not reasonably expected to result,
individually or in the aggregate, in a Material Adverse Effect.

(f) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Subsidiaries has contractually assumed any liability or obligation under or
relating to any applicable Environmental Law.

(g) Except as would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Subsidiaries and their respective businesses, operations and properties are and
have been in compliance with all applicable Environmental Laws.

SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as could
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, the Borrower and its Subsidiaries have timely
filed all federal, state, foreign and other tax returns and reports required to
be filed, and have timely paid all federal, state, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.

SECTION 5.11. ERISA Compliance.

(a) Except as set forth in Schedule 5.11(a) or as could not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan is in compliance in with the applicable provisions of ERISA,
the Code and other federal or state Laws.

 

- 68 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) (i) No ERISA Event has occurred during the period beginning on January 1,
2003 through the date on which this representation is made or deemed made;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived and, on and after the
effectiveness of the Pension Act, no Pension Plan has failed to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Pension Plan; (iii) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (iv) neither any
Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 et
seq. or 4243 of ERISA with respect to a Multiemployer Plan; and (v) neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, except, with respect to each of the
foregoing clauses of this Section 5.11(b), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

(c) Except where noncompliance would not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect, (i) each Foreign Plan
has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Subsidiary have incurred any
material obligation in connection with the termination of or withdrawal from any
Foreign Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, the present value of the accrued benefit liabilities (whether or
not vested) under each Foreign Plan which is funded, determined as of the end of
the most recently ended fiscal year of a Loan Party or Subsidiary (based on the
actuarial assumptions used for purposes of the applicable jurisdiction’s
financial reporting requirements), did not exceed the current value of the
assets of such Foreign Plan, and for each Foreign Plan which is not funded, the
obligations of such Foreign Plan are properly accrued.

SECTION 5.12. Anti-Terrorism Law; Foreign Corrupt Practices Act.

(a) To the extent applicable, each of the Borrower and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto and (ii) the USA
Patriot Act.

(b) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(c) No Loan Party or any Restricted Subsidiary of the Borrower, nor to the
knowledge of any Loan Party, any director, officer or employee of a Loan Party
or any Restricted Subsidiary of the Borrower is subject as of the Closing Date
to any U.S. sanctions

 

- 69 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”). The proceeds of the Loans will not, to the knowledge of the
Borrower, be made available to any Person for the purpose of financing the
activities of any Person currently subject to any U.S. sanctions administered by
OFAC

SECTION 5.13. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged nor will it engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock, and no proceeds of any
Borrowings will be used for any purpose that violates Regulation U or Regulation
X of the FRB.

(b) None of the Borrower, any Person Controlling the Borrower or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

SECTION 5.14. Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material.

SECTION 5.15. Solvency. On the Closing Date after giving effect to the borrowing
of the Loans the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

SECTION 5.16. Subordination of Junior Financing. The Obligations are “Senior
Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.

ARTICLE VI

Covenants

SECTION 6.01. Reports and Other Information.

(a) Notwithstanding that the Borrower may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Borrower
shall file with the SEC (and make available to the Administrative Agent (without
exhibits), within 15 days after the Borrower files them with the SEC) from and
after the Closing Date,

 

- 70 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on Form
10-K, or any successor or comparable form, containing the information required
to be contained therein, or required in such successor or comparable form;

(2) within 45 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-Q by a
non-accelerated filer) after the end of each of the first three fiscal quarters
of each fiscal year, reports on Form 10-Q containing all quarterly information
that would be required to be contained in Form 10 Q, or any successor or
comparable form;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8 K, or any successor or comparable
form; and

(4) any other information, documents and other reports which the Borrower would
be required to file with the SEC if it were subject to Section 13 or 15(d) of
the Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Borrower shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Borrower shall make available such information to
prospective Lenders, in addition to providing such information to the
Administrative Agent and the Lenders, in each case within 15 days after the time
the Borrower would be required to file such information with the SEC, if it were
subject to Sections 13 or 15(d) of the Exchange Act. Delivery of such reports,
information and documents to the Administrative Agent is for informational
purposes only and the Administrative Agent’s receipt of such shall not
constitute constructive notice of any information contained therein, including
compliance with any of the covenants hereunder (as to which the Administrative
Agent is entitled to rely exclusively on Officer’s Certificates).

(b) If any direct or indirect parent company of the Borrower is a Guarantor, the
Borrower shall be permitted to satisfy its obligations under this Section 6.01
with respect to financial information relating to the Borrower by furnishing
financial information relating to such parent Guarantor; provided that the same
is accompanied by consolidating information that explains in reasonable detail
the differences between the information relating to such parent Guarantor, on
the one hand, and the information relating to the Borrower and its Restricted
Subsidiaries on a standalone basis, on the other hand.

(c) Notwithstanding the foregoing, the requirements of this Section 6.01 shall
be deemed satisfied by (1) the filing with the SEC such financial information
that satisfies Regulation S X of the Securities Act or (2) posting on its
website or providing to the Administrative Agent within 15 days of the time
periods after the Borrower would have been required to file annual and interim
reports with the SEC, the financial information that would be required to be
included in such reports, subject to exceptions consistent with the presentation
of financial information included or incorporated by reference in the Offering
Circular.

 

- 71 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Notwithstanding anything herein to the contrary, the Borrower will not be
deemed to have failed to comply with any of its obligations under this
Section 6.01 for purposes of clause (3) under Section 8.01 until 120 days after
the date any report is due under this Section 6.01.

SECTION 6.02. Compliance Certificate.

(a) The Borrower shall deliver to the Administrative Agent, within 90 days after
the end of each fiscal year ending after the Closing Date, a certificate from
the principal executive officer, principal financial officer or principal
accounting officer stating that a review of the activities of the Borrower and
its Restricted Subsidiaries during the preceding fiscal year has been made under
the supervision of the signing Responsible Officer with a view to determining
whether the Borrower and its Restricted Subsidiaries have kept, observed,
performed and fulfilled their obligations under this Agreement, and further
stating, as to such Responsible Officer signing such certificate, that to the
best of his or her knowledge the Borrower and its Restricted Subsidiaries have
kept, observed, performed and fulfilled each and every condition and covenant
contained in this Agreement and is not in default in the performance or
observance of any of the terms, provisions, covenants and conditions of this
Agreement (or, if a Default shall have occurred, describing all such Defaults of
which he or she may have knowledge and what action the Borrower is taking or
proposes to take with respect thereto).

(b) When any Default has occurred and is continuing under this Agreement, or if
the Administrative Agent or the holder of any other evidence of Indebtedness of
the Borrower or any Subsidiary gives any notice or takes any other action with
respect to a claimed Default, the Borrower shall promptly (which shall be no
more than five (5) Business Days after becoming aware of such Default) deliver
to the Administrative Agent by registered or certified mail or by facsimile
transmission an Officer’s Certificate specifying such event and what action the
Borrower proposes to take with respect thereto.

SECTION 6.03. Taxes. The Borrower shall pay, and shall cause each of its
Restricted Subsidiaries to pay, prior to delinquency, all material taxes,
assessments, and governmental levies except such as are contested in good faith
and by appropriate negotiations or proceedings or where the failure to effect
such payment is not adverse in any material respect to the Lenders.

SECTION 6.04. Stay, Extension and Usury Laws. The Borrower and each of the
Guarantors covenant (to the extent that they may lawfully do so) that they shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Agreement; and the Borrower and each of the Guarantors (to
the extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they shall not, by resort to any
such law, hinder, delay or impede the execution of any power herein granted to
the Administrative Agent, but shall suffer and permit the execution of every
such power as though no such law has been enacted.

 

- 72 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6.05. Limitation on Restricted Payments.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(I) declare or pay any dividend or make any payment or distribution on account
of the Borrower’s, or any of its Restricted Subsidiaries’ Equity Interests,
including any dividend or distribution payable in connection with any merger or
consolidation other than:

(A) dividends or distributions by the Borrower payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower; or

(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a wholly owned
Subsidiary, the Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Borrower or any direct or indirect parent of the
Borrower, including in connection with any merger or consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than:

(A) Indebtedness permitted under clauses (7) and (8) of Section 6.07(b) hereof;
or

(B) the purchase, repurchase or other acquisition of Subordinated Indebtedness
purchased in anticipation of satisfying a sinking fund obligation, principal
installment or final maturity, in each case due within one year of the date of
purchase, repurchase or acquisition; or

(IV) make any Restricted Investment,

(all such payments and other actions set forth in clauses (I) through (IV) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(1) no Default shall have occurred and be continuing or would occur as a
consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Borrower could incur $1.00 of additional Indebtedness pursuant to the Fixed
Charge Coverage Test set forth in Section 6.07(a) hereof; and

 

- 73 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Issue Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(C) and (14) of Section 6.05(b) hereof,
but excluding all other Restricted Payments permitted by Section 6.05(b)
hereof), is less than the sum of (without duplication):

(A) 50% of the Consolidated Net Income of the Borrower for the period (taken as
one accounting period and including the predecessor) beginning on July 1, 2012,
to the end of the Borrower’s recently ended fiscal quarter for which internal
financial statements are available at the time of such Restricted Payment, or,
in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit; plus

(B) 100% of the aggregate net cash proceeds and the fair market value of
marketable securities or other property received by the Borrower since
immediately after the Issue Date (other than net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness, Disqualified Stock
or Preferred Stock pursuant to clause (12)(a) of Section 6.07(b) hereof) from
the issue or sale of:

(i) (A) Equity Interests of the Borrower, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value of marketable securities or
other property received from the sale of:

(x) Equity Interests to members of management, directors or consultants of the
Borrower, any direct or indirect parent company of the Borrower and the
Borrower’s Subsidiaries after the Issue Date to the extent such amounts have
been applied to Restricted Payments made in accordance with clause (4) of
Section 6.05(b) hereof; and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds are actually contributed to the
Borrower, Equity Interests of the Borrower’s direct or indirect parent companies
(excluding contributions of the proceeds from the sale of Designated Preferred
Stock of such companies or contributions to the extent such amounts have been
applied to Restricted Payments made in accordance with clause (4) of
Section 6.05(b) hereof; or

(ii) debt securities of the Borrower that have been converted into or exchanged
for such Equity Interests of the Borrower;

provided, that this clause (B) shall not include the proceeds from (W) Refunding
Capital Stock, (X) Equity Interests or convertible debt securities of the
Borrower sold to a Restricted Subsidiary, (Y) Disqualified Stock or debt
securities that have been converted into Disqualified Stock or (Z) Excluded
Contributions; plus

 

- 74 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) 100% of the aggregate amount of cash and the fair market value of marketable
securities or other property contributed to the capital of the Borrower
following the Issue Date (other than net cash proceeds to the extent such net
cash proceeds have been used to incur Indebtedness, Disqualified Stock or
Preferred Stock pursuant to clause (12)(a) of Section 6.07(b) hereof) (other
than by a Restricted Subsidiary and other than by any Excluded Contributions);
plus

(D) 100% of the aggregate amount received in cash and the fair market value of
marketable securities or other property received by means of:

(i) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of Restricted Investments made by the Borrower or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Borrower or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Borrower or its Restricted Subsidiaries, in each case after the Issue Date; or

(ii) the sale (other than to the Borrower or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution from an Unrestricted
Subsidiary (other than in each case to the extent the Investment in such
Unrestricted Subsidiary was made by the Borrower or a Restricted Subsidiary
pursuant to clause (7) of Section 6.05(b) hereof or to the extent such
Investment constituted a Permitted Investment) or a dividend from an
Unrestricted Subsidiary after the Issue Date; plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after the Issue Date, the fair market value of the
Investment in such Unrestricted Subsidiary (which, if the fair market value of
such Investment shall exceed $50.0 million, shall be set forth in writing by an
Independent Financial Advisor), at the time of the redesignation of such
Unrestricted Subsidiary as a Restricted Subsidiary other than an Unrestricted
Subsidiary to the extent the Investment in such Unrestricted Subsidiary was made
by the Borrower or a Restricted Subsidiary pursuant to clause (7) of
Section 6.05(b) hereof or to the extent such Investment constituted a Permitted
Investment.

(b) The foregoing provisions of Section 6.05(a) hereof will not prohibit:

(1) the payment of any dividend within 60 days after the date of declaration
thereof, if at the date of declaration such payment would have complied with the
provisions of this Agreement;

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of the
Borrower or any Equity Interests of any direct or indirect parent company of the
Borrower, in exchange for, or out of the proceeds of the substantially
concurrent sale

 

- 75 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(other than to a Restricted Subsidiary) of, Equity Interests of the Borrower or
any direct or indirect parent company of the Borrower to the extent contributed
to the Borrower (in each case, other than any Disqualified Stock) (“Refunding
Capital Stock”) and (b) if immediately prior to the retirement of Treasury
Capital Stock, the declaration and payment of dividends thereon was permitted
under clause (6) of this Section 6.05(b), the declaration and payment of
dividends on the Refunding Capital Stock (other than Refunding Capital Stock the
proceeds of which were used to redeem, repurchase, retire or otherwise acquire
any Equity Interests of any direct or indirect parent company of the Borrower)
in an aggregate amount per year no greater than the aggregate amount of
dividends per annum that were declarable and payable on such Treasury Capital
Stock immediately prior to such retirement;

(3) the defeasance, redemption, repurchase or other acquisition or retirement of
Subordinated Indebtedness of the Borrower or a Subsidiary Guarantor made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
new Indebtedness of the Borrower or a Subsidiary Guarantor, as the case may be,
which is incurred in compliance with Section 6.07 hereof so long as:

(A) the principal amount of such new Indebtedness does not exceed the principal
amount of (or accreted value, if applicable), plus any accrued and unpaid
interest on, the Subordinated Indebtedness being so redeemed, repurchased,
acquired or retired for value, plus the amount of any reasonable premium
(including reasonable tender premiums), defeasance costs and any reasonable fees
and expenses incurred in connection with the issuance of such new Indebtedness;

(B) such new Indebtedness is subordinated to the Loans or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, acquired or retired for value;

(C) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, acquired or retired; and

(D) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Borrower or any of its direct or indirect parent companies held by
any future, present or former employee, director or consultant of the Borrower,
any of its Subsidiaries or any of its direct or indirect parent companies
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement; provided, that the aggregate
Restricted Payments made under this clause (4) do not exceed in any calendar
year $20.0 million (which shall increase to $50.0 million subsequent to the
consummation of an underwritten public Equity Offering by the

 

- 76 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower or any direct or indirect parent entity of the Borrower) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum (without giving effect to the following proviso) of $40.0
million in any calendar year (which shall increase to $75.0 million subsequent
to the consummation of an underwritten public Equity Offering by the Borrower or
any direct or indirect parent corporation of the Borrower)); provided further
that such amount in any calendar year may be increased by an amount not to
exceed:

(A) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Borrower and, to the extent contributed to the Borrower, Equity
Interests of any of the Borrower’s direct or indirect parent companies, in each
case to members of management, directors or consultants of the Borrower, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Issue Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been applied to the payment of Restricted
Payments by virtue of clause (3) of Section 6.05(a) hereof; plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower or its Restricted Subsidiaries after the Issue Date; less

(C) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (A) and (B) of this clause (4);

and provided further that cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower, any of the Borrower’s direct or
indirect parent companies or any of the Borrower’s Restricted Subsidiaries in
connection with a repurchase of Equity Interests of the Borrower or any of its
direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this Section 6.05 or any other provision of
this Agreement;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Borrower or any of its Restricted Subsidiaries or
any class or series of Preferred Stock of any Restricted Subsidiary issued in
accordance with Section 6.07 hereof to the extent such dividends are included in
the definition of “Fixed Charges”;

(6) (A) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Borrower after the Issue Date;

(B) the declaration and payment of dividends to a direct or indirect parent
company of the Borrower, the proceeds of which will be used to fund the payment
of dividends to holders of any class or series of Designated Preferred Stock
(other than Disqualified Stock) of such parent corporation issued after the
Issue Date, provided that the amount of dividends paid pursuant to this
clause (B) shall not exceed the aggregate amount of cash actually contributed to
the Borrower from the sale of such Designated Preferred Stock; or

 

- 77 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 6.05(b);

provided, in the case of each of (A), (B) and (C) of this clause (6), that for
the most recently ended four full fiscal quarters for which internal financial
statements are available immediately preceding the date of issuance of such
Designated Preferred Stock or the declaration of such dividends on Refunding
Capital Stock that is Preferred Stock, after giving effect to such issuance or
declaration on a pro forma basis, the Borrower and its Restricted Subsidiaries
on a consolidated basis would have had a Fixed Charge Coverage Ratio of at least
2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed 2.0% of Total Assets at
the time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(9) the declaration and payment of dividends on the Borrower’s common stock (or
the payment of dividends to any direct or indirect parent entity to fund a
payment of dividends on such entity’s common stock), following the first public
offering of the Borrower’s common stock or the common stock of any of its direct
or indirect parent companies after the Issue Date, in an amount equal to no more
than 6.0% per annum of the net cash proceeds received by or contributed to the
Borrower in or from any such public offering, other than public offerings with
respect to the Borrower’s common stock registered on Form S-4 or Form S-8 and
other than any public sale constituting an Excluded Contribution;

(10) Restricted Payments in an aggregate amount equal to the amount of Excluded
Contributions previously received by the Borrower and its Restricted
Subsidiaries;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (11) not to exceed the
greater of 4.0% of Total Assets and $150.0 million;

(12) distributions or payments of Securitization Fees;

(13) any Restricted Payment made in connection with the Transaction and the fees
and expenses related thereto or owed to Affiliates (including dividends to any
direct or indirect parent of the Borrower to permit payment by such parent of
such amount), in each case to the extent permitted by Section 6.09 hereof;

 

- 78 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(14) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness pursuant to the provisions similar to those
described under Section 6.08 hereof; provided that all Loans subject to an offer
to prepay in connection with an Asset Sale Offer, as applicable, have been
prepaid;

(15) the declaration and payment of dividends by the Borrower to, or the making
of loans to, any direct or indirect parent in amounts required for any direct or
indirect parent companies to pay, in each case without duplication,

(A) franchise and excise taxes and other fees, taxes and expenses required to
maintain their corporate existence;

(B) foreign, federal, state and local income taxes, to the extent such income
taxes are attributable to the income of the Borrower and its Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Borrower and its Restricted Subsidiaries would be required to
pay in respect of foreign, federal, state and local taxes for such fiscal year
were the Borrower, its Restricted Subsidiaries and its Unrestricted Subsidiaries
(to the extent described above) to pay such taxes separately from any such
parent entity;

(C) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Borrower to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Borrower to the extent such costs and expenses
are attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(E) fees and expenses other than to Affiliates of the Borrower related to any
unsuccessful equity or debt offering of such parent entity; and

(F) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Borrower or any such direct or indirect
parent company of the Borrower; and

(16) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Borrower or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents);

 

- 79 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided, that at the time of, and after giving effect to, any Restricted
Payment permitted under clauses (11) and (16) of this Section 6.05(b), no
Default shall have occurred and be continuing or would occur as a consequence
thereof.

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment (or a portion thereof) meets the criteria of
clauses (1) through (16) of this Section 6.05(b) or is entitled to be made
pursuant to Section 6.05(a) hereof, the Borrower will be entitled to classify or
later reclassify (based on circumstances existing on the date of such
reclassification) such Restricted Payment (or portion thereof) between such
clauses (1) through (16) and Section 6.05(a) hereof in a manner that otherwise
complies with this Section 6.05.

(c) As of the Closing Date, all of the Borrower’s Subsidiaries that are
“Restricted Subsidiaries” under and as defined in the Existing Notes are
Restricted Subsidiaries hereunder. The Borrower shall not permit any
Unrestricted Subsidiary to become a Restricted Subsidiary except pursuant to the
last sentence of the definition of “Unrestricted Subsidiary.” For purposes of
designating any Restricted Subsidiary as an Unrestricted Subsidiary, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid) in the Subsidiary so designated will be deemed to be
Restricted Payments in an amount determined as set forth in the last sentence of
the definition of “Investments.” Such designation will be permitted only if a
Restricted Payment in such amount would be permitted at such time, whether
pursuant to Section 6.05(a) hereof or under clause (7), (10) or (11) of
Section 6.05(b) hereof, or pursuant to the definition of “Permitted
Investments,” and if such Subsidiary otherwise meets the definition of an
Unrestricted Subsidiary. Unrestricted Subsidiaries will not be subject to any of
the restrictive covenants set forth in this Agreement.

SECTION 6.06. Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any such Restricted
Subsidiary to:

(1) (A) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or

(A) pay any Indebtedness owed to the Borrower or any of its Restricted
Subsidiaries;

(2) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(3) sell, lease or transfer any of its properties or assets to the Borrower or
any of its Restricted Subsidiaries.

 

- 80 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The restrictions in Section 6.06(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facilities and the related
documentation, any Hedging Obligations, the Existing Notes and the indentures
and related documentation governing the Existing Notes;

(2) this Agreement and the Loans;

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (3) of
Section 6.06(a) hereof on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Borrower or
any of its Restricted Subsidiaries in existence at the time of such acquisition
or at the time it merges with or into the Borrower or any of its Restricted
Subsidiaries or assumed in connection with the acquisition of assets from such
Person (but, in any such case, not created in contemplation thereof), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person and its Subsidiaries, or the
property or assets of the Person and its Subsidiaries, so acquired or the
property or assets so assumed;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 6.07 hereof and Section 6.10 hereof that limit the right of the debtor
to dispose of the assets securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of Section 6.07 hereof;

(10) customary provisions in joint venture agreements and other similar
agreements or arrangements relating solely to such joint venture;

(11) customary provisions contained in leases, licenses or similar agreements,
including with respect to intellectual property and other agreements, in each
case, entered into in the ordinary course of business;

 

- 81 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(12) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 6.06(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (1) through (11) of this Section 6.06(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and

(13) restrictions created in connection with any Qualified Securitization
Facility that, in the good faith determination of the Borrower, are necessary or
advisable to effect such Qualified Securitization Facility.

SECTION 6.07. Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Borrower will not issue
any shares of Disqualified Stock and will not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock; provided, that the
Borrower may incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock, and any Restricted Subsidiary may incur
Indebtedness (including Acquired Indebtedness), issue shares of Disqualified
Stock and issue shares of Preferred Stock, if the Fixed Charge Coverage Ratio on
a consolidated basis for the Borrower and its Restricted Subsidiaries’ most
recently ended four fiscal quarters for which internal financial statements are
available immediately preceding the date on which such additional Indebtedness
is incurred or such Disqualified Stock or Preferred Stock is issued would have
been at least 2.00 to 1.00 (the “Fixed Charge Coverage Test”), determined on a
pro forma basis (including a pro forma application of the net proceeds
therefrom), as if the additional Indebtedness had been incurred, or the
Disqualified Stock or Preferred Stock had been issued, as the case may be, and
the application of proceeds therefrom had occurred at the beginning of such four
quarter period.

(b) The provisions of Section 6.07(a) hereof shall not apply to:

(1) the incurrence of Indebtedness under Credit Facilities by the Borrower or
any of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $2,060.0 million outstanding at
any one time;

(2) the incurrence by the Borrower and any Guarantor of Indebtedness represented
by the Loans (including any Guarantee);

 

- 82 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(3) Indebtedness of the Borrower and its Subsidiaries in existence on the
Closing Date, including the Existing Notes (other than Indebtedness described in
clause (1) of this Section 6.07(b));

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Borrower or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment that is used or useful in a Similar Business, whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets; so long as such Indebtedness exists at the date of such purchase,
lease or improvement or is created within 270 days thereafter;

(5) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
that upon the drawing of such letters of credit or the incurrence of such
Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(6) Indebtedness arising from agreements of the Borrower or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price,
earnouts or similar obligations, in each case, incurred or assumed in connection
with the disposition of any business, assets or a Subsidiary, other than
guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition; provided, that

(A) such Indebtedness is not reflected on the balance sheet of the Borrower or
any of its Restricted Subsidiaries (Contingent Obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (6)(A)); and

(B) the maximum assumable liability in respect of all such Indebtedness shall at
no time exceed the gross proceeds including non-cash proceeds (the fair market
value of such non-cash proceeds being measured at the time received and without
giving effect to any subsequent changes in value) actually received by the
Borrower and its Restricted Subsidiaries in connection with such disposition;

(7) Indebtedness of the Borrower to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not a Guarantor
(other than the Borrower) is expressly subordinated in right of payment to the
Loans; provided further that any subsequent issuance or transfer of any Capital
Stock or any other event which results in any Restricted Subsidiary ceasing to
be a Restricted Subsidiary or any other subsequent transfer of any such
Indebtedness (except to the Borrower or another Restricted Subsidiary) shall be
deemed, in each case, to be an incurrence of such Indebtedness;

 

- 83 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(8) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that if a Guarantor incurs such Indebtedness to
a Restricted Subsidiary that is not a Guarantor (other than the Borrower), such
Indebtedness is expressly subordinated in right of payment to the Guarantee of
the Loans of such Guarantor; provided further that any subsequent transfer of
any such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an incurrence of such Indebtedness;

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Borrower
or another Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another of its Restricted Subsidiaries) shall be deemed in each case
to be an issuance of such shares of Preferred Stock;

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness permitted to be incurred pursuant to this
Section 6.07, exchange rate risk or commodity pricing risk;

(11) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(12) (a) Indebtedness or Disqualified Stock of the Borrower and Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower or any Restricted
Subsidiary equal to 200.0% of the net cash proceeds received by the Borrower
since immediately after the Issue Date from the issue or sale of Equity
Interests of the Borrower or cash contributed to the capital of the Borrower (in
each case, other than proceeds of Disqualified Stock or sales of Equity
Interests to the Borrower or any of its Subsidiaries) as determined in
accordance with clauses (3)(B) and (3)(C) of Section 6.05(a) hereof to the
extent such net cash proceeds or cash have not been applied pursuant to such
clauses to make Restricted Payments or to make other Investments, payments or
exchanges pursuant to Section 6.05(b) hereof or to make Permitted Investments
(other than Permitted Investments specified in clauses (1) and (3) of the
definition thereof) and (b) Indebtedness or Disqualified Stock of the Borrower
and Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or any
Restricted Subsidiary not otherwise permitted hereunder in an aggregate
principal amount or liquidation preference, which when aggregated with the
principal amount and liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock then outstanding and incurred pursuant to
this clause (12)(b), does not at any one time outstanding exceed $250.0 million
(it being understood that any Indebtedness, Disqualified Stock or Preferred
Stock incurred pursuant to this clause (12)(b) shall cease to be deemed incurred

 

- 84 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or outstanding for purposes of this clause (12)(b) but shall be deemed incurred
for the purposes of Section 6.07(a) hereof from and after the first date on
which the Borrower or such Restricted Subsidiary could have incurred such
Indebtedness, Disqualified Stock or Preferred Stock under Section 6.07(a) hereof
without reliance on this clause (12)(b));

(13) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund or
refinance any Indebtedness, Disqualified Stock or Preferred Stock incurred as
permitted under Section 6.07(a) hereof and clauses (2), (3), (4) and (12)(a) of
this Section 6.07(b), this clause (13) and clause (14) of this Section 6.07(b)
or any Indebtedness, Disqualified Stock or Preferred Stock issued to so refund
or refinance such Indebtedness, Disqualified Stock or Preferred Stock including
additional Indebtedness, Disqualified Stock or Preferred Stock incurred to pay
premiums (including reasonable tender premiums), defeasance costs and fees in
connection therewith (the “Refinancing Indebtedness”) prior to its respective
maturity; provided, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of, the Indebtedness, Disqualified Stock or Preferred Stock
being refunded or refinanced,

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Loans or any Guarantee thereof, such
Refinancing Indebtedness is subordinated or pari passu to the Loans or the
Guarantee at least to the same extent as the Indebtedness being refinanced or
refunded or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively, and

(C) shall not include:

(i) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of the Borrower;

(ii) Indebtedness, Disqualified Stock or Preferred Stock of a Subsidiary of the
Borrower that is not a Guarantor that refinances Indebtedness, Disqualified
Stock or Preferred Stock of a Guarantor or the Borrower; or

(iii) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary that refinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

and, provided further, that subclause (A) of this clause (13) shall not apply to
any refunding or refinancing of Indebtedness which matures prior to the Loans;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Borrower or
a Restricted Subsidiary incurred to finance an acquisition or (y) Persons that
are acquired

 

- 85 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by the Borrower or any Restricted Subsidiary or merged into the Borrower or a
Restricted Subsidiary in accordance with the terms of this Agreement; provided
that, after giving effect to such acquisition or merger, if more than
$50.0 million of Indebtedness, Disqualified Stock or Preferred Stock is at any
time outstanding under this clause (14), either

(A) the Borrower would be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Test set forth in
Section 6.07(a) hereof, or

(B) the Fixed Charge Coverage Ratio of the Borrower and the Restricted
Subsidiaries is equal to or greater than immediately prior to such acquisition
or merger;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(16) Indebtedness of the Borrower or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to the Credit Facilities, in a
principal amount not in excess of the stated amount of such letter of credit;

(17) (A) any guarantee by the Borrower or a Restricted Subsidiary of
Indebtedness or other obligations of any Restricted Subsidiary so long as the
incurrence of such Indebtedness incurred by such Restricted Subsidiary is
permitted under the terms of this Agreement, or

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Borrower;
provided that such guarantee is incurred in accordance with Section 6.13 hereof;

(18) Indebtedness consisting of Indebtedness issued by the Borrower or any of
its Restricted Subsidiaries to current or former officers, directors and
employees thereof, their respective estates, spouses or former spouses, in each
case to finance the purchase or redemption of Equity Interests of the Borrower
or any direct or indirect parent company of the Borrower to the extent described
in clause (4) of Section 6.05(b) hereof.

(19) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(20) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries with such banks or financial
institutions that arises in connection with ordinary banking arrangements to
manage cash balances of the Borrower and its Restricted Subsidiaries;

 

- 86 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(21) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s length commercial
terms on a recourse basis;

(22) Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business; and

(23) Indebtedness of Foreign Subsidiaries of the Borrower in an amount not to
exceed at any one time outstanding and together with any other Indebtedness
incurred under this clause (23) 5.0% of the Total Assets of the Foreign
Subsidiaries (it being understood that any Indebtedness incurred pursuant to
this clause (23) shall cease to be deemed incurred or outstanding for purposes
of this clause (23) but shall be deemed incurred for the purposes of
Section 6.07(a) from and after the first date on which the Borrower or such
Restricted Subsidiaries could have incurred such Indebtedness under
Section 6.07(a) without reliance on this clause (23)).

(c) For purposes of determining compliance with this Section 6.07:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of Permitted Indebtedness, Disqualified Stock or Preferred Stock
described in clauses (1) through (23) of Section 6.07(b) hereof or is entitled
to be incurred pursuant to Section 6.07(a) hereof, the Borrower, in its sole
discretion, will classify and may reclassify such item of Indebtedness,
Disqualified Stock or Preferred Stock (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness, Disqualified Stock
or Preferred Stock in one of the above clauses or under Section 6.07(a) hereof;
provided that all Indebtedness outstanding under the Credit Facilities on the
Issue Date will be treated as incurred on the Issue Date under clause (1) of
Section 6.07(b) hereof; and

(2) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Section 6.07(a) and Section 6.07(b) hereof.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness, Disqualified Stock or
Preferred Stock, as the case may be, of the same class will not be deemed to be
an incurrence of Indebtedness, Disqualified Stock or Preferred Stock for
purposes of this Section 6.07.

For purposes of determining compliance with any U.S. dollar denominated
restriction on the incurrence of Indebtedness, the U.S. Dollar Equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in

 

- 87 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a foreign currency, and such refinancing would cause the
applicable Dollar denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being refinanced.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

Notwithstanding anything herein to the contrary, the Borrower shall not, and
shall not permit any Guarantor to, directly or indirectly, incur any
Indebtedness (including Acquired Indebtedness) that is subordinated or junior in
right of payment to any Indebtedness of the Borrower or such Guarantor, as the
case may be, unless such Indebtedness is expressly subordinated in right of
payment to the Loans or such Guarantor’s Guarantee to the extent and in the same
manner as such Indebtedness is subordinated to other Indebtedness of the
Borrower or such Guarantor, as the case may be. For the purposes of this
Agreement, Indebtedness that is unsecured is not deemed to be subordinated or
junior to Secured Indebtedness merely because it is unsecured, and Senior
Indebtedness is not deemed to be subordinated or junior to any other Senior
Indebtedness merely because it has a junior priority with respect to the same
collateral.

SECTION 6.08. Asset Sales.

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause, make or suffer to exist an Asset Sale, unless:

(1) the Borrower or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets sold or otherwise disposed of; and

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash or Cash Equivalents; provided that
the amount of:

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the footnotes thereto) of the Borrower or such
Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the Loans, that are assumed by the transferee of any such assets
and for which the Borrower and all of its Restricted Subsidiaries have been
validly released by all applicable creditors in writing,

(B) any securities received by the Borrower or such Restricted Subsidiary from
such transferee that are converted by the Borrower or such Restricted Subsidiary
into cash (to the extent of the cash received) within 180 days following the
closing of such Asset Sale, and

 

- 88 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(C) any Designated Non-cash Consideration received by the Borrower or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed 5.0%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value,

shall be deemed to be cash for purposes of this provision and for no other
purpose.

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale, the
Borrower or such Restricted Subsidiary, at its option, may apply the Net
Proceeds from such Asset Sale,

(1) to permanently reduce:

(A) Obligations under the Senior Credit Facilities, and to correspondingly
reduce commitments with respect thereto;

(B) Obligations under Senior Indebtedness that is secured by a Permitted Lien,
and to correspondingly reduce commitments with respect thereto;

(C) Obligations under other Senior Indebtedness (and to correspondingly reduce
commitments with respect thereto), provided that the Borrower shall equally and
ratably reduce Obligations under the Loans by prepaying Loans as provided under
Section 2.03(b) hereof, through open-market purchases (to the extent such
purchases are at or above 100% of the principal amount thereof) or by making an
offer (in accordance with the procedures set forth in Section 2.03(b) and
Section 6.08(c) hereof) to all Lenders to prepay their Loans at 100% of the
principal amount thereof, plus the amount of accrued but unpaid interest, if
any, on the amount of Loans that would otherwise be prepaid; or

(D) Indebtedness of a Restricted Subsidiary that is not a Guarantor;

(2) to make (a) an Investment in any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Borrower or any of its Restricted Subsidiaries, as the case
may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (b) capital expenditures or
(c) acquisitions of other assets, in each of (a), (b) and (c), used or useful in
a Similar Business, or

(3) to make an Investment in (a) any one or more businesses, provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and

 

- 89 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

results in the Borrower or any of its Restricted Subsidiaries, as the case may
be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (b) properties or (c) acquisitions of other
assets that, in each of (a), (b) and (c), replace the businesses, properties
and/or assets that are the subject of such Asset Sale;

provided that, in the case of clauses (2) and (3) above, a binding commitment
shall be treated as a permitted application of the Net Proceeds from the date of
such commitment so long as the Borrower or such Restricted Subsidiary enters
into such commitment with the good faith expectation that such Net Proceeds will
be applied to satisfy such commitment within 180 days of such commitment (an
“Acceptable Commitment”) and, in the event any Acceptable Commitment is later
cancelled or terminated for any reason before the Net Proceeds are applied in
connection therewith, the Borrower or such Restricted Subsidiary enters into
another Acceptable Commitment (a “Second Commitment”) within 180 days of such
cancellation or termination; provided further that if any Second Commitment is
later cancelled or terminated for any reason before such Net Proceeds are
applied, then such Net Proceeds shall constitute Excess Proceeds.

(c) Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 6.08(b) hereof will be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds exceeds $50.0 million, the Borrower shall make an offer to all Lenders
and, if required by the terms of any Indebtedness that is pari passu with the
Loans (“Pari Passu Indebtedness”), to the holders of such Pari Passu
Indebtedness (an “Asset Sale Offer”), to prepay the maximum aggregate principal
amount of the Loans and to purchase such Pari Passu Indebtedness that is at
least $2,000 or an integral multiple of $1,000 thereafter that may be purchased
out of the Excess Proceeds at an offer price in cash in an amount equal to 100%
of the principal amount thereof (or accreted value, if less), plus accrued and
unpaid interest, if any, to the date fixed for the closing of such offer, in
accordance with the procedures set forth in this Agreement. The Borrower will
commence an Asset Sale Offer with respect to Excess Proceeds within ten Business
Days after the date that Excess Proceeds exceed $50.0 million by mailing the
notice required pursuant to the terms of this Agreement, with a copy to the
Administrative Agent. The Borrower may satisfy the foregoing obligations with
respect to any Net Proceeds from an Asset Sale by making an Asset Sale Offer
with respect to such Net Proceeds prior to the expiration of the relevant 450
days or with respect to Excess Proceeds of $50.0 million or less.

To the extent that the aggregate amount of Loans and such Pari Passu
Indebtedness subject to an Asset Sale Offer is less than the Excess Proceeds,
the Borrower may use any remaining Excess Proceeds for general corporate
purposes, subject to other covenants contained in this Agreement. If the
aggregate principal amount of Loans (other than the Pari Passu Indebtedness
surrendered by such holders thereof) exceeds the amount of Excess Proceeds, the
Administrative Agent shall select the Loans and such Pari Passu Indebtedness to
be purchased on a pro rata basis based on the accreted value or principal amount
of the Loans or such Pari Passu Indebtedness tendered. Upon completion of any
such Asset Sale Offer, the amount of Excess Proceeds that resulted in the Asset
Sale Offer shall be reset to zero.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 6.08, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Agreement.

 

- 90 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) The Borrower shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Loans pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Agreement, the Borrower will comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Agreement by virtue thereof.

SECTION 6.09. Transactions with Affiliates.

(a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Borrower (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of $20.0
million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

(2) the Borrower delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate payments or consideration in excess of $40.0 million, a resolution
adopted by the majority of the board of directors of the Borrower approving such
Affiliate Transaction and set forth in an Officer’s Certificate certifying that
such Affiliate Transaction complies with clause (1) of this Section 6.09(a).

(b) The provisions of Section 6.09(a) will not apply to the following:

(1) transactions between or among the Borrower or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 6.05 hereof and the definition of
“Permitted Investments”;

(3) the payment of management, consulting, monitoring, advisory and other fees
and related expenses pursuant to the Management Fee Agreement and the
termination fees pursuant to the Management Fee Agreement, or any amendment
thereto so long as any such amendment is not more disadvantageous in the good
faith judgment of the Borrower to the Lenders when taken as a whole, as compared
to the Management Fee Agreement as in effect on the Closing Date;

 

- 91 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4) the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, current or former officers, directors, employees or
consultants of the Borrower, any of its direct or indirect parent companies or
any of its Restricted Subsidiaries;

(5) transactions in which the Borrower or any of its Restricted Subsidiaries, as
the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or stating
that the terms are not materially less favorable to the Borrower or its relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person on an arm’s-length basis;

(6) any agreement as in effect as of the Closing Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Lenders when taken
as a whole as compared to the applicable agreement as in effect on the Closing
Date);

(7) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, that the existence of,
or the performance by the Borrower or any of its Restricted Subsidiaries of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (7) to the extent that the terms of any such amendment
or new agreement are not otherwise disadvantageous to the Lenders when taken as
a whole;

(8) the Transaction and the payment of all fees and expenses related to the
Transaction;

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services that are Affiliates, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement which are
fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors of the Borrower or the senior management
thereof, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;

(10) the issuance of Equity Interests (other than Disqualified Stock) of the
Borrower to any Permitted Holder or to any director, officer, employee or
consultant of the Borrower, any of its direct or indirect parent companies or
any of its Restricted Subsidiaries;

(11) sales of accounts receivable, or participations therein, or Securitization
Assets or related assets in connection with any Qualified Securitization
Facility;

 

- 92 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(12) payments by the Borrower or any of its Restricted Subsidiaries to any of
the Investors made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities,
including, without limitation, in connection with acquisitions or divestitures
which payments are approved by a majority of the board of directors of the
Borrower in good faith;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Borrower, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries and employment agreements, stock option plans and other
similar arrangements with such employees or consultants which, in each case, are
approved by a majority of the board of directors of the Borrower in good faith;
and

(14) investments by any of the Investors in securities of the Borrower or any of
its Restricted Subsidiaries (and payment of reasonable out-of-pocket expenses
incurred by such investors in connection therewith) so long as (i) the
investment is being offered generally to other investors on the same or more
favorable terms and (ii) the investment constitutes less than 5% of the proposed
or outstanding issue amount of such class of securities.

SECTION 6.10. Liens. The Borrower shall not, and shall not permit any Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or suffer to exist
any Lien (except Permitted Liens) that secures obligations under any
Indebtedness or any related guarantee, on any asset or property of the Borrower
or any Subsidiary Guarantor, or any income or profits therefrom, or assign or
convey any right to receive income therefrom, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Loans and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

(2) in all other cases, the Loans or the Guarantees are equally and ratably
secured, except that the foregoing shall not apply to (A) Liens securing the
Loans and the related Guarantees, (B) Liens securing Indebtedness permitted to
be incurred under Credit Facilities, including any letter of credit facility
relating thereto, that was permitted by the terms of this Agreement to be
incurred pursuant to clause (1) of Section 6.07(b) hereof and (C) Liens securing
Indebtedness under Credit Facilities permitted to be incurred pursuant to
Section 6.07 hereof; provided that, with respect to Liens securing Indebtedness
permitted under this subclause (C), at the time of incurrence and after giving
pro forma effect thereto, the Consolidated Secured Debt Ratio would be no
greater than 4.50 to 1.00.

SECTION 6.11. Company Existence. Subject to Article VII hereof, the Borrower
shall do or cause to be done all things necessary to preserve and keep in full
force and effect (i) its company existence, and the corporate, partnership or
other existence of each of its Restricted Subsidiaries, in accordance with the
respective organizational documents (as the same may be amended from time to
time) of the Borrower or any such Restricted Subsidiary and (ii) the rights
(charter and statutory), licenses and franchises of the Borrower and its
Restricted Subsidiaries; provided that the Borrower shall not be required to
preserve any such right, license

 

- 93 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or franchise, or the corporate, partnership or other existence of any of its
Restricted Subsidiaries (other than the Borrower), if the Borrower in good faith
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Borrower and its Restricted Subsidiaries, taken
as a whole.

SECTION  6.12. [Reserved].

SECTION 6.13. Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries. The Borrower shall not permit any Restricted Subsidiary that is a
wholly owned Domestic Subsidiary, other than a Guarantor, to guarantee the
payment of any Indebtedness (or any interest on such Indebtedness) under the
Senior Credit Facilities unless:

(1) such Restricted Subsidiary within 30 days executes and delivers a supplement
to this Agreement, the form of which is attached as Exhibit B hereto, providing
for a Guarantee by such Restricted Subsidiary, except that with respect to a
guarantee of Indebtedness of the Borrower or any Guarantor, if such Indebtedness
is by its express terms subordinated in right of payment to the Loans or such
Guarantor’s Guarantee, any such guarantee by such Restricted Subsidiary with
respect to such Indebtedness shall be subordinated in right of payment to such
Guarantee substantially to the same extent as such Indebtedness is subordinated
to the Loans;

(2) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against any Guarantor or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee or otherwise; and

(3) such Restricted Subsidiary shall deliver to the Administrative Agent an
Opinion of Counsel to the effect that:

(A) such Guarantee has been duly executed and authorized; and

(B) such Guarantee constitutes a valid, binding and enforceable obligation of
such Restricted Subsidiary, except insofar as enforcement thereof may be limited
by bankruptcy, insolvency or similar laws (including, without limitation, all
laws relating to fraudulent transfers) and except insofar as enforcement thereof
is subject to general principles of equity.

SECTION 6.14. Suspension of Covenants.

(a) During any period of time that (i) the Facility has Investment Grade Ratings
from both Rating Agencies and (ii) no Default has occurred and is continuing
under this Agreement (the occurrence of the events described in the foregoing
clauses (i) and (ii) being collectively referred to as a “Covenant Suspension
Event” and the date thereof being referred to as the “Suspension Date”) then,
Section 6.05 hereof, Section 6.06 hereof, Section 6.07 hereof, Section 6.08
hereof, Section 6.09 hereof, Section 6.13 hereof and clause (4) of
Section 7.01(a) hereof shall not be applicable to the Facility (collectively,
the “Suspended Covenants”).

 

- 94 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) During any period that the foregoing covenants have been suspended, the
Borrower may not designate any of its Subsidiaries as Unrestricted Subsidiaries
pursuant to the second sentence of the definition of “Unrestricted Subsidiary.”

(c) In the event that the Borrower and its Restricted Subsidiaries are not
subject to the Suspended Covenants under this Agreement for any period of time
as a result of the foregoing, and on any subsequent date (the “Reversion Date”)
one or both of the Rating Agencies withdraw their Investment Grade Rating or
downgrade the rating assigned to the Facility below an Investment Grade Rating,
then the Borrower and its Restricted Subsidiaries will thereafter again be
subject to the Suspended Covenants under this Agreement with respect to future
events. The period of time between the Suspension Date and the Reversion Date is
referred to in this Section 6.14 as the “Suspension Period.” The Guarantees of
the Subsidiary Guarantors will be suspended during the Suspension Period.
Additionally, upon the occurrence of a Covenant Suspension Event, the amount of
Excess Proceeds from Net Proceeds shall be reset to zero.

(d) During any Suspension Period, the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Sale and Lease-Back Transaction;
provided, that the Borrower or any Restricted Subsidiary may enter into a Sale
and Lease-Back Transaction if (i) the Borrower or such Restricted Subsidiary
could have incurred a Lien to secure the Indebtedness attributable to such Sale
and Lease Back Transaction pursuant to Section 6.10 hereof without equally and
ratably securing the Loans pursuant to Section 6.10; and (ii) the consideration
received by the Borrower or such Restricted Subsidiary in that Sale and
Lease-Back Transaction is at least equal to the fair market value of the
property sold and otherwise complies with Section 6.08 hereof; provided,
further, that the foregoing provisions shall cease to apply on and subsequent to
the Reversion Date following such Suspension Period.

(e) Notwithstanding the foregoing, in the event of any such reinstatement, no
action taken or omitted to be taken by the Borrower or any of its Restricted
Subsidiaries prior to such reinstatement will give rise to a Default or Event of
Default under this Agreement with respect to the Loans; provided that (1) with
respect to Restricted Payments made after such reinstatement, the amount of
Restricted Payments made will be calculated as though Section 6.05 had been in
effect prior to, but not during, the Suspension Period; and (2) all Indebtedness
incurred, or Disqualified Stock issued, during the Suspension Period will be
classified to have been incurred or issued pursuant to Section 6.07(b)(3). In
addition, for purposes of clause (3) of Section 6.05(a) hereof, all events set
forth in such clause (3) occurring during a Suspension Period shall be
disregarded for purposes of determining the amount of Restricted Payments the
Borrower or any Restricted Subsidiary is permitted to make pursuant to such
clause (3).

(f) The Borrower shall deliver promptly to the Administrative Agent an Officer’s
Certificate of the Borrower notifying it of any event set forth under this
Section 6.14.

 

- 95 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE VII

SUCCESSORS

SECTION 7.01. Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Borrower may not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving corporation), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets, in one or more related transactions, to any Person unless:

(1) the Borrower is the surviving business entity or the Person formed by or
surviving any such consolidation, merger or wind up (if other than the Borrower)
or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made, is a Person organized or existing under the
laws of the jurisdiction of organization of the Borrower or the laws of the
United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”); provided that in the case where the surviving Person is not a
corporation, a co-obligor of the Loans is a corporation;

(2) the Successor Company, if other than the Borrower, expressly assumes all the
obligations of the Borrower under this Agreement, and the Loans pursuant to
supplemental agreements or other documents or instruments;

(3) immediately after such transaction, no Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing or debt reduction transactions, as if such transactions had
occurred at the beginning of the applicable four quarter period,

(A) the Successor Company or the Borrower would be permitted to incur at least
$1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage Test set
forth in Section 6.07(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Borrower and the Restricted
Subsidiaries would be equal to or greater than the Fixed Charge Coverage Ratio
for the Borrower and its Restricted Subsidiaries immediately prior to such
transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 7.01(c)(1)(B) hereof shall apply, shall have by
supplemental agreement confirmed that its Guarantee shall apply to such Person’s
obligations under this Agreement and the Facility; and

(6) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, wind up, sale, assignment, transfer, lease, conveyance or other
disposition and such supplemental agreements, if any, comply with this
Agreement.

 

- 96 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Successor Company will succeed to, and be substituted for the Borrower
under this Agreement, the Guarantees and the Loans, as applicable.

Notwithstanding clauses (3) and (4) of Section 7.01(a) hereof,

(1) any Restricted Subsidiary may consolidate with or merge with or transfer all
or part of its properties and assets to the Borrower, and

(2) the Borrower may merge with an Affiliate of the Borrower solely for the
purpose of reincorporating the Borrower in a State of the United States so long
as the amount of Indebtedness of the Borrower and its Restricted Subsidiaries is
not increased thereby.

(c) Subject to Section 10.06 hereof, no Subsidiary Guarantor will, and the
Borrower will not permit any Subsidiary Guarantor to, consolidate or merge with
or into or wind up into (whether or not such Subsidiary Guarantor is the
surviving Person), or sell, assign, transfer, lease, convey or otherwise dispose
of all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(1) (A) such Subsidiary Guarantor is the surviving business entity or the Person
formed by or surviving any such consolidation, merger or wind up (if other than
such Subsidiary Guarantor) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a Person organized or
existing under the laws of the jurisdiction of organization of such Subsidiary
Guarantor, as the case may be, or the laws of the United States, any state
thereof, the District of Columbia, or any territory thereof (such Person being
herein called the “Successor Person”);

(B) the Successor Person, if other than such Subsidiary Guarantor, expressly
assumes all the obligations of such Subsidiary Guarantor under this Agreement
and such Subsidiary Guarantor’s related Guarantee pursuant to supplemental
agreements or other documents or instruments in form reasonably satisfactory to
the Administrative Agent;

(C) immediately after such transaction, no Default exists; and

(D) the Borrower shall have delivered to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that such consolidation,
merger, wind up, sale, assignment, transfer, lease, conveyance or other
disposition and such supplemental agreements, if any, comply with this
Agreement; or

(2) the transaction is made in compliance with Section 6.08 hereof.

(d) Subject to Section 10.06 hereof, the Successor Person will succeed to, and
be substituted for, such Subsidiary Guarantor under this Agreement and such
Subsidiary Guarantor’s Guarantee. Notwithstanding the foregoing, any Subsidiary
Guarantor may merge with or transfer all or part of its properties and assets to
the Borrower or any Subsidiary Guarantor, and any Subsidiary Guarantor may merge
with a Subsidiary of the Borrower solely

 

- 97 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

for the purpose of reincorporating such Subsidiary Guarantor in another
jurisdiction (regardless of clause (1) of paragraph (c) above) so long as the
amount of Indebtedness of the Borrower and its Restricted Subsidiaries is not
increased thereby and so long as the surviving entity (if not the Subsidiary
Guarantor) assumes all of the Subsidiary Guarantor’s obligations under its
Guarantee in connection with such reincorporation.

(e) Notwithstanding anything herein to the contrary, this Section 7.01 shall not
apply to any consolidation, merger or wind up or any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Borrower
and its Restricted Subsidiaries.

SECTION 7.02. Successor Person Substituted. Upon any consolidation or merger, or
any sale, assignment, transfer, lease, conveyance or other disposition of all or
substantially all of the assets of the Borrower or a Guarantor in accordance
with Section 7.01 hereof, the successor Person formed by such consolidation or
into or with which the Borrower or such Guarantor, as applicable, is merged or
to which such sale, assignment, transfer, lease, conveyance or other disposition
is made shall succeed to, and be substituted for (so that from and after the
date of such consolidation, merger, sale, lease, conveyance or other
disposition, the provisions of this Agreement referring to the Borrower or such
Guarantor, as applicable, shall refer instead to the successor Person and not to
the Borrower or such Guarantor, as applicable), and may exercise every right and
power of the Borrower or such Guarantor, as applicable, under this Agreement
with the same effect as if such successor Person had been named as the Borrower
or a Guarantor, as applicable, herein; provided that the predecessor Borrower
shall not be relieved from the obligation to pay the principal of, premium, if
any, and interest on the Loans except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Borrower’s assets that
meets the requirements of Section 7.01 hereof.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01. Events of Default

An “Event of Default” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable, upon redemption, acceleration or
otherwise, of principal of, or premium, if any, on any Loan;

(2) default for 30 days or more in the payment when due of interest on or with
respect to any Loan;

(3) failure by the Borrower or any Guarantor for 60 days after receipt of
written notice given by the Administrative Agent to comply with any of its
obligations, covenants or agreements (other than a default referred to in
clauses (1) and (2) above) contained in this Agreement or the Loan Documents;

 

- 98 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Borrower or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Borrower or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Borrower or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the borrowing of the
Loans hereunder, if both:

(A) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(B) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $50.0 million or more
at any one time outstanding;

(5) failure by the Borrower or any Significant Subsidiary (or any group of
Subsidiaries that together would constitute a Significant Subsidiary) to pay
final judgments aggregating in excess of $50.0 million, which final judgments
remain unpaid, undischarged and unstayed for a period of more than 60 days after
such judgment becomes final, and in the event such judgment is covered by
insurance, an enforcement proceeding has been commenced by any creditor upon
such judgment or decree which is not promptly stayed;

(6) the Borrower or any of its Subsidiaries that is a Significant Subsidiary (or
any group of Subsidiaries that, taken together, would constitute a Significant
Subsidiary), pursuant to or within the meaning of any Bankruptcy Law:

(A) commences proceedings to be adjudicated bankrupt or insolvent;

(B) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy law;

(C) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

(D) makes a general assignment for the benefit of its creditors; or

(E) generally is not paying its debts as they become due;

 

- 99 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(A) is for relief against the Borrower or any of its Subsidiaries that is a
Significant Subsidiary (or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary), in a proceeding in which the Borrower or
any such Subsidiaries, that is a Significant Subsidiary (or any group of
Subsidiaries that, taken together, would constitute a Significant Subsidiary),
is to be adjudicated bankrupt or insolvent;

(B) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Borrower or any of its Subsidiaries that is a
Significant Subsidiary (or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary), or for all or substantially all of the
property of the Borrower or any of its Subsidiaries that is a Significant
Subsidiary (or any group of Subsidiaries that, taken together, would constitute
a Significant Subsidiary); or

(C) orders the liquidation of the Borrower or any of its Subsidiaries that is a
Significant Subsidiary (or any group of Subsidiaries that, taken together, would
constitute a Significant Subsidiary);

and the order or decree remains unstayed and in effect for 60 consecutive days;
or

(8) the Guarantee of any Significant Subsidiary (or any group of Subsidiaries
that together would constitute a Significant Subsidiary) shall for any reason
cease to be in full force and effect or be declared null and void or any
responsible officer of any Guarantor that is a Significant Subsidiary (or the
responsible officers of any group of Subsidiaries that together would constitute
a Significant Subsidiary), as the case may be, denies that it has any further
liability under its Guarantee or gives notice to such effect, other than by
reason of the termination of this Agreement or the release of any such Guarantee
in accordance with this Agreement; or

(9) a Change of Control.

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent may and, at the request of the Required
Lenders, shall take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and

 

- 100 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

SECTION  8.03. [Reserved].

SECTION 8.04. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 11.04 and amounts payable under
Article III) payable to each Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 11.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties and
Guarantors that are due and payable to the Administrative Agent and the Lenders
on such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the Lenders on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

- 101 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01. Appointment and Authorization of Agents. Each Lender hereby
irrevocably appoints, designates and authorizes the Administrative Agent to take
such action on its behalf under the provisions of this Agreement and each other
Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent have or be deemed to have any fiduciary relationship with
any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

SECTION 9.02. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact including for the purpose of any Borrowing, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

SECTION 9.03. Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof.

 

- 102 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9.04. Reliance by Agents.

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party or Guarantor), independent
accountants and other experts selected by such Agent. Each Agent shall be fully
justified in failing or refusing to take any action under any Loan Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 9.05. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

SECTION 9.06. Credit Decision; Disclosure of Information by Agents. Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed

 

- 103 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

appropriate, made its own appraisal of and investigation into the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their respective Subsidiaries, and all
applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Borrower and the other Loan Parties hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.

SECTION 9.07. Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrower, provided that such
reimbursement by the Lenders shall not affect the Borrower’s continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

SECTION 9.08. Agents in their Individual Capacities. MSSF and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan
Parties, the Guarantors and their respective Affiliates as

 

- 104 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

though MSSF were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, MSSF or its Affiliates may receive information regarding any Loan
Party, any Guarantor or any of their Affiliates (including information that may
be subject to confidentiality obligations in favor of such Loan Party, such
Guarantor or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to its
Loans, MSSF shall have the same rights and powers under this Agreement as any
other Lender and may exercise such rights and powers as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” include MSSF in its
individual capacity.

SECTION 9.09. Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under clauses (6) or (7) of
Section 8.01 (which consent of the Borrower shall not be unreasonably withheld
or delayed). If no successor agent is appointed prior to the effective date of
the resignation of the Administrative Agent, the Administrative Agent may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, the Person acting as such successor agent shall succeed to all
the rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent”, shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 11.04 and 11.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor, the Administrative Agent shall thereupon succeed
to and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Administrative Agent.

SECTION 9.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

- 105 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.07 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11. Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“joint bookrunner” or “arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.12. Appointment of Supplemental Administrative Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in

 

- 106 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection therewith, the Administrative Agent is hereby authorized to appoint
an additional individual or institution selected by the Administrative Agent in
its sole discretion as a separate trustee, co-trustee, administrative agent,
administrative sub-agent or administrative co-agent (any such additional
individual or institution being referred to herein individually as a
“Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”).

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

ARTICLE X

GUARANTEES

SECTION 10.01. Guarantee.

(a) Subject to this Article X, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Lender and its successors and
assigns, irrespective of the validity and enforceability of this Agreement or
the Obligations of the Borrower hereunder, that:

(i) the principal of and interest and premium, if any, of any Loan shall be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest of any Loan,
if any, if lawful, and all other Obligations of the Borrower to the Lender
hereunder shall be promptly paid in full or performed, all in accordance with
the terms hereof; and

(ii) in case of any extension of time of payment or renewal of any Loans or any
of such other Obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated maturity, by acceleration or otherwise. Failing payment when due of any
amount so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.

Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

(b) The Guarantors hereby agree that their Obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of any
Loan or this Agreement, the absence of any action to enforce the same, any
waiver or consent by any Lender

 

- 107 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

with respect to any provisions hereof, the recovery of any judgment against the
Borrower, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of insolvency or bankruptcy of the Borrower,
any right to require a proceeding first against the Borrower, protest, notice
and all demands whatsoever and covenants that this Guarantee shall not be
discharged except by complete performance of the Obligations in the Loan
Documents.

(c) Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any Lender
in enforcing any rights under this Section 10.01.

(d) If any Lender or the Administrative Agent is required by any court or
otherwise to return to the Borrower, the Guarantors or any custodian, trustee,
liquidator or other similar official acting in relation to either the Borrower
or the Guarantors, any amount paid either to the Administrative Agent or such
Lender, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(e) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any Obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Lenders and the Administrative Agent, on the other hand, (x) the maturity of
the Obligations guaranteed hereby may be accelerated as provided in Article VIII
hereof for the purposes of this Guarantee, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such Obligations as provided in Article VIII hereof, such Obligations (whether
or not due and payable) shall forthwith become due and payable by the Guarantors
for the purpose of this Guarantee. The Guarantors shall have the right to seek
contribution from any non-paying Guarantor so long as the exercise of such right
does not impair the rights of the Lenders under the Guarantees.

(f) Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Borrower for
liquidation, reorganization, should the Borrower become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Borrower’s assets, and shall,
to the fullest extent permitted by law, continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Loans are, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee on the Loans or Guarantees,
whether as a “voidable preference,” “fraudulent transfer” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment or any part thereof, is rescinded, reduced, restored or returned, the
Loans shall, to the fullest extent permitted by law, be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

(g) In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

- 108 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(h) The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future “Senior Indebtedness” of such Guarantor, if any.

(i) Each payment to be made by a Guarantor in respect of its Guarantee shall be
made without set-off, counterclaim, reduction or diminution of any kind or
nature.

SECTION 10.02. Limitation on Guarantor Liability. Each Guarantor, and each
Lender, hereby confirms that it is the intention of all such parties that the
Guarantee of such Guarantor not constitute a fraudulent transfer or conveyance
for purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar federal or state law to the
extent applicable to any Guarantee. To effectuate the foregoing intention, the
Administrative Agent, the Lenders and the Guarantors hereby irrevocably agree
that the obligations of each Guarantor shall be limited to the maximum amount as
will, after giving effect to such maximum amount and all other contingent and
fixed liabilities of such Guarantor that are relevant under such laws and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article X, result in the
obligations of such Guarantor under its Guarantee not constituting a fraudulent
conveyance or fraudulent transfer under applicable law. Each Subsidiary
Guarantor that makes a payment under its Guarantee shall be entitled upon
payment in full of all guaranteed obligations under this Agreement to a
contribution from each other Subsidiary Guarantor in an amount equal to such
other Subsidiary Guarantor’s pro rata portion of such payment based on the
respective net assets of all the Subsidiary Guarantors at the time of such
payment determined in accordance with GAAP.

SECTION 10.03. [Reserved].

SECTION 10.04. Subrogation. Each Guarantor shall be subrogated to all rights of
Lenders against the Borrower in respect of any amounts paid by any Guarantor
pursuant to the provisions of Section 10.01 hereof; provided that, if an Event
of Default has occurred and is continuing, no Guarantor shall be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Borrower under this
Agreement or the Loans shall have been paid in full.

SECTION 10.05. Benefits Acknowledged. Each Guarantor acknowledges that it will
receive direct and indirect benefits from the financing arrangements
contemplated by this Agreement and that the guarantee and waivers made by it
pursuant to its Guarantee are knowingly made in contemplation of such benefits.

SECTION 10.06. Release of Guarantees. A Guarantee by a Guarantor shall be
automatically and unconditionally released and discharged, and no further action
by such Guarantor, the Borrower or the Administrative Agent is required for the
release of such Guarantor’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of (i) the
Capital Stock of such Guarantor (including any sale, exchange or transfer),
after which the applicable Guarantor is no longer a Restricted Subsidiary or
(ii) all or substantially all the assets of such Guarantor, in each case made in
compliance with the applicable provisions of this Agreement; or

 

- 109 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) the designation of any Restricted Subsidiary that is a Guarantor as an
Unrestricted Subsidiary in compliance with the applicable provisions of this
Agreement; and

(2) such Guarantor delivering to the Administrative Agent an Officer’s
Certificate of such Guarantor and an Opinion of Counsel, each stating that all
conditions precedent provided for in this Agreement relating to such transaction
have been complied with.

ARTICLE XI

Miscellaneous

SECTION 11.01. Amendments, Etc. Except as otherwise set forth in this Agreement,
no amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that no such amendment,
waiver or consent shall:

(i) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent or the waiver of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

(ii) postpone any date scheduled for, or reduce the amount of, any payment of
principal or interest under Section 2.05 or 2.06 without the written consent of
each Lender directly affected thereby, it being understood that the waiver of
(or amendment to the terms of) any mandatory prepayment of the Loans shall not
constitute a postponement of any date scheduled for the payment of principal or
interest;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 11.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(iv) change any provision of this Section 11.01, the definition of “Required
Lenders” or “Pro Rata Share” or Section 8.04 or 2.11 without the written consent
of each Lender affected thereby;

 

- 110 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) other than in a transaction permitted under Section 7.01, release all or
substantially all of the aggregate value of the Guarantees, without the written
consent of each Lender;

(vi) change the currency in which any Loan is denominated of any Loan without
the written consent of the Lender holding such Loans; or

(vii) amend the definition of the term “Interest Period” so as to permit
intervals in excess of six months without regard to availability to all Lenders,
without the written consent of each Lender directly affected thereby;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (ii) Section 11.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Term Loans”) with a
replacement term loan (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Refinanced Term Loans, (b) the
Applicable Rate with respect to such Replacement Term Loans (or similar interest
rate spread applicable to such Replacement Term Loans) shall not be higher than
the Applicable Rate for such Refinanced Term Loans (or similar interest rate
spread applicable to such Refinanced Term Loans), immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing and (d) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such

 

- 111 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Refinanced Term Loans, except to the extent necessary to provide for covenants
and other terms applicable to any period after the latest final maturity of the
Loans in effect immediately prior to such refinancing.

Notwithstanding anything to the contrary contained in Section 11.01, guarantees,
and related documents executed by Subsidiaries in connection with this Agreement
may be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended, supplemented and waived with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
guarantee or other document to be consistent with this Agreement and the other
Loan Documents.

SECTION 11.02. Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered to the applicable address, facsimile number or
electronic mail address, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

(A) if to the Borrower or the Administrative Agent to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

(B) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 11.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Guarantors, the Agents and the Lenders.

 

- 112 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 11.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 11.04. Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the
Arrangers for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including all Attorney Costs of Shearman & Sterling LLP and one local
and foreign counsel in each relevant jurisdiction, and (b) to pay or reimburse
the Administrative Agent, the Arrangers and each Lender for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Bankruptcy Law, and including all
Attorney Costs of counsel to the Administrative Agent). The foregoing costs and
expenses shall include all reasonable search, filing, recording and title
insurance charges and fees related thereto, and other (reasonable, in the case
of Section 11.04(a)) and documented out-of-pocket expenses incurred by any
Agent. The agreements in this Section 11.04 shall survive the termination of the
Aggregate Commitments and repayment of all other Obligations. All amounts due
under this Section 11.04 shall be paid within ten (10) Business Days of receipt
by the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party or Guarantor fails to pay when due any
costs, expenses or other amounts payable by it hereunder or under any Loan
Document, such amount may be paid on behalf of such Loan Party or such Guarantor
by the Administrative Agent in its sole discretion.

 

- 113 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.05. Indemnification by the Borrower. Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Arranger, each Lender and their
respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or the use or
proposed use of the proceeds therefrom, or (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower, any Subsidiary or any other Loan Party, or
any Environmental Liability related in any way to the Borrower, any Subsidiary
or any other Loan Party, or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) and regardless of whether any Indemnitee is a party thereto (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements resulted from (in each case of the following clauses (x) and
(y) as determined in the final judgment of a court of competent jurisdiction)
(x) the gross negligence, bad faith or willful misconduct of such Indemnitee or
of any affiliate, director, officer, employee or attorney-in-fact of such
Indemnitee or (y) a material breach of the Loan Documents by such Indemnitee or
of any affiliate, director, officer, employee, counsel, agent or
attorney-in-fact of such Indemnitee. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, nor shall any Indemnitee or any Loan Party have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Closing Date). In the case of an investigation, litigation or other proceeding
to which the indemnity in this Section 11.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, stockholders or creditors or an Indemnitee or
any other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 11.05 shall be paid within ten (10) Business Days after demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial or arbitral determination that such
Indemnitee was not entitled to indemnification or contribution rights with
respect to such payment pursuant to the express terms of this Section 11.05. The
agreements in this Section 11.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

- 114 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.06. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Bankruptcy Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender severally
agrees to pay to the Administrative Agent upon demand its applicable share of
any amount so recovered from or repaid by any Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate.

SECTION 11.07. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee, (ii) by way of
participation in accordance with the provisions of Section 11.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.07(g) or (iv) to an SPC in accordance with the provisions of
Section 11.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

i. the Borrower, provided that no consent of the Borrower shall be required in
connection with the primary syndication of the Facilities, or for an assignment
to a Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of
Default under clauses (1), (2), (6) or (7) of Section 8.01 has occurred and is
continuing, any Assignee; and

ii. the Administrative Agent;

 

- 115 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) Assignments shall be subject to the following additional conditions:

iii. except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless the Borrower and the Administrative Agent otherwise consents,
provided that (1) no such consent of the Borrower shall be required if an Event
of Default under clauses (1), (2), (6) or (7) of Section 8.01 has occurred and
is continuing and (2) such amounts shall be aggregated in respect of each Lender
and its Affiliates or Approved Funds, if any;

iv. the parties to each assignment shall (A) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (B) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, and, in each case, shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent); and

v. the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 11.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 11.04 and 11.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 11.07(e).

(d) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related

 

- 116 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

interest amounts) of the Loans, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and its affiliates and, with respect to
its own position, any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 11.01
that directly affects such Participant. Subject to Section 11.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 (subject to the requirements of Section 11.15), 3.04 and 3.05
(through the applicable Lender) to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to Section 11.07(c). To the
extent permitted by applicable Law, each Participant also shall be entitled to
the benefits of Section 11.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive
evidence absent manifest error of the existence and amount of the obligations
recorded therein, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.

 

- 117 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof. Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 11.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

 

- 118 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 11.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions substantially the same as
those of this Section 11.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 11.07(g) or 11.07(i),
counterparty to a Hedging Obligation, Eligible Assignee of or Participant in, or
any prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Borrower;
(g) to the extent such Information becomes publicly available other than as a
result of a breach of this Section 11.08; (h) to any Governmental Authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender); or (j) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder. In addition,
the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments, and the Borrowings. For the purposes
of this Section 11.08, “Information” means all information received from any
Loan Party or its Affiliates or its Affiliates’ directors, officers, employees,
trustees, investment advisors or agents, relating to the Borrower or any of
their subsidiaries or its business, other than any such information that is
publicly available to any Agent or any Lender prior to disclosure by any Loan
Party other than as a result of a breach of this Section 11.08; provided that,
in the case of information received from a Loan Party after the date hereof,
such information is clearly identified at the time of delivery as confidential
or (ii) is delivered pursuant to Section 6.01hereof.

SECTION 11.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being waived by the Borrower (on its own behalf and on behalf of each
Loan Party and its Subsidiaries) to the fullest extent permitted by applicable
Law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held by, and other Indebtedness at any
time owing by, such Lender and its Affiliates, as the case may be, to or for the
credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Notwithstanding
anything to the contrary contained herein, no Lender or its

 

- 119 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owning by such Lender or its Affiliates, as the case may be, to or
for the credit or the account of any Subsidiary of a Loan Party which is not a
“United States person” within the meaning of Section 7701(a)(30) of the Code
unless such Subsidiary is not a direct or indirect subsidiary of the Borrower.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender, as the case may be;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of the Administrative Agent, each Lender
under this Section 11.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, such Lender may have.

SECTION 11.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 11.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 11.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 11.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall

 

- 120 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by each Agent and each Lender,
regardless of any investigation made by any Agent or any Lender or on their
behalf and notwithstanding that any Agent or any Lender may have had notice or
knowledge of any Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Obligation hereunder
shall remain unpaid or unsatisfied.

SECTION 11.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 11.15. Tax Forms.

(a) (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent, on or prior to the date which is ten (10) Business Days after the Closing
Date (or upon accepting an assignment of an interest herein), two duly signed,
properly completed copies of either IRS Form W-8BEN or any successor thereto
(relating to such Foreign Lender and entitling it to an exemption from, or
reduction of, United States withholding tax on all payments to be made to such
Foreign Lender by the Borrower or any other Loan Party pursuant to this
Agreement or any other Loan Document) or IRS Form W-8ECI or any successor
thereto (relating to all payments to be made to such Foreign Lender by the
Borrower or any other Loan Party pursuant to this Agreement or any other Loan
Document) or such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States federal withholding tax, including any exemption
pursuant to Section 871(h) or 881(c) of the Code, and in the case of a Foreign
Lender claiming such an exemption under Section 881(c) of the Code, a
certificate that establishes in writing to the Borrower and the Administrative
Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative Agent and (3) from time
to time thereafter if reasonably requested by the Borrower or the Administrative
Agent, and (B) promptly notify the Borrower and the Administrative Agent of any
change in the Lender’s circumstances which would modify or render invalid any
claimed exemption or reduction.

 

- 121 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents, shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender is required to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Foreign Lender is not acting for
its own account with respect to a portion of any such sums payable to such
Foreign Lender.

(iii) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender if such Foreign
Lender shall have failed to satisfy the foregoing provisions of this
Section 11.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 11.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this or Section 11.15(b), as applicable,
on the date such Lender became a Lender or ceased to act for its own account
with respect to any payment under any of the Loan Documents, nothing in this
Section 11.15(a) or Section 11.15(b) shall relieve the Borrower of its
obligation to pay any amounts pursuant to Section 3.01 in the event that, as a
result of any change in any applicable Law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate and (ii) nothing in this
Section 11.15(a) shall relieve the Borrower of its obligation to pay any amounts
pursuant to Section 3.01 in the event that the requirements of 11.15(a)(ii) have
not been satisfied if the Borrower is entitled, under applicable Law, to rely on
any applicable forms and statements required to be provided under this
Section 11.15 by the Foreign Lender that does not act or has ceased to act for
its own account under any of the Loan Documents.

(iv) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

 

- 122 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9, or any successor thereto, certifying that such U.S. Lender is
entitled to an exemption from United States backup withholding tax (i) on or
prior to the Closing Date (or on or prior to the date it becomes a party to this
Agreement), (ii) on or before the date that such form expires or becomes
obsolete, (iii) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form previously delivered by it to the
Borrower and the Administrative Agent and (iv) from time to time thereafter if
reasonably requested by the Borrower or the Administrative Agent. If such U.S.
Lender fails to deliver such forms, then the Administrative Agent may withhold
from any payment to such U.S. Lender an amount equivalent to the applicable
backup withholding tax imposed by the Code.

SECTION 11.16. GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH OTHER LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH OTHER LOAN PARTY,
EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

SECTION 11.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND,

 

- 123 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND
THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION 11.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 11.18. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and each Guarantor and the
Administrative Agent shall have been notified by each Lender that each such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of the Borrower, each Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders except as permitted by Section  7.01.

SECTION 11.19. Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help) without the
prior written consent of the Administrative Agent. The provision of this
Section 11.19 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

SECTION 11.20. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA PATRIOT
Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

- 124 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CATALENT PHARMA SOLUTIONS, INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh  
Title: Senior Vice President and Chief Financial Officer CATALENT USA WOODSTOCK,
INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Senior Vice
President and Chief Financial Officer CATALENT USA PACKAGING, LLC By:   /s/
Matthew Walsh   Name: Matthew Walsh   Title: Senior Vice President and Chief
Financial Officer CATALENT PHARMA SOLUTIONS, LLC By:   /s/ Matthew Walsh   Name:
Matthew Walsh   Title: Senior Vice President and Chief Financial Officer R.P.
SCHERER TECHNOLOGIES, LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title:
Treasurer



--------------------------------------------------------------------------------

TABLE OF CONTENTS

GLACIER CORPORATION By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title:
Treasurer

CATALENT US HOLDING I, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Senior Vice President and
Chief Financial Officer

CATALENT US HOLDING II, LLC

by Catalent Pharma Solutions, Inc., its Sole Member

By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Senior Vice President and
Chief Financial Officer CATALENT CTS HOLDINGS, LLC By:   /s/ Matthew Walsh  
Name: Matthew Walsh   Title: Chief Financial Officer CATALENT CTS INFORMATICS,
INC. By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Chief Financial
Officer

 

- 2 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CATALENT CTS INTERMEDIATE HOLDINGS, LLC By:   /s/ Matthew Walsh   Name: Matthew
Walsh   Title: Chief Financial Officer CATALENT CTS, LLC By:   /s/ Matthew Walsh
  Name: Matthew Walsh   Title: Chief Financial Officer CATALENT CTS (KANSAS
CITY), LLC By:   /s/ Matthew Walsh   Name: Matthew Walsh   Title: Chief
Financial Officer

 

- 3 -



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and as a Lender By:
  /s/ Nathan Speicher   Name: Nathan Speicher   Title: Authorized Signatory



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE I – GUARANTORS

 

Guarantor

Catalent USA Packaging, LLC (Delaware)

Catalent Pharma Solutions, LLC (Delaware)

Catalent USA Woodstock, Inc. (Illinois)

Catalent CTS Holdings, LLC (Delaware)

Catalent CTS Informatics, Inc. (Delaware)

Catalent CTS Intermediate Holdings, LLC (Delaware)

Catalent CTS, LLC (Delaware)

Catalent CTS (Kansas City), LLC (Delaware)

Glacier Corporation (Vermont)

R.P. Scherer Technologies, LLC (Nevada)

Catalent US Holding I, LLC (Delaware)

Catalent US Holding II, LLC (Delaware)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01B –UNRESTRICTED SUBSIDIARIES

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 1.01C – MANDATORY COST

Mandatory Cost Formulae

 

1. The Mandatory Cost (to the extent applicable) is an addition to the interest
rate to compensate Lenders for the cost of compliance with:

 

  (a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b) the requirements of the European Central Bank.

 

2. On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Company or any Lender, deliver
to the Company or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3. The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of such Lender’s participation in all Loans made
from such Lending Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of Loans made from that Lending Office.

 

4. The Additional Cost Rate for any Lender lending from a Lending Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a) in relation to any Loan in Sterling:

 

AB+C(B–D)+E x 0.01

   percent per annum

100 – (A+C)

  

 

  (b) in relation to any Loan in any currency other than Sterling:

 

E x 0.01

   percent per annum

300

  

Where:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  “A” is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B” is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.06(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C” is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England (or other United Kingdom governmental authorities or
agencies).

 

  “D” is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E” is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Administrative Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Fees Regulations” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Regulations
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  (d) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5% will be included in the formula as 5 and not
as 0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Administrative Agent or the Borrower, each Lender with a
Lending



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Office in the United Kingdom or a Participating Member State shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent and the Borrower, the rate of charge payable by such Lender
to the Financial Services Authority pursuant to the Fees Regulations in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by such Lender as being the average of the Fee Tariffs
applicable to such Lender for that financial year) and expressed in pounds per
£1,000,000 of the Tariff Base of such Lender.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a) its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 

  (b) any other information that the Administrative Agent may reasonably require
for such purpose.

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9. The percentages or rates of charge of each Lender for the purpose of A, C and
E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.

 

10. The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or undercompensates
any Lender and shall be entitled to assume that the information provided by any
Lender pursuant to paragraphs 3, 7 and 8 above is true and correct in all
respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13. The Administrative Agent may from time to time, after consultation with the
Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Authority or the European Central Bank (or, in any case, any other authority
which replaces all or any of its functions) and any such determination shall, in
the absence of manifest error, be conclusive and binding on all parties hereto.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 2.01 – TERM COMMITMENT

Term Commitment

On file with the Administrative Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.05 – CERTAIN LIABILITIES

Indenture for the Senior PIK Notes, dated as of April 10, 2007, among PTS
Acquisition Corp., Cardinal Health 409, Inc., the guarantors signatory thereto
and The Bank of New York, as trustee.

Indenture for the Senior Subordinated Notes, dated as of April 10, 2007, among
PTS Acquisition Corp., Cardinal Health 409, Inc., the guarantors signatory
thereto and The Bank of New York, as trustee.

Indenture for the 7.875% Senior Notes, dated as of September 18, 2012, among
Catalent Pharma Solutions, Inc., the guarantors signatory thereto and The Bank
of New York Mellon, as trustee.

Credit Agreement dated as of April 10, 2007 by and among Catalent Pharma
Solutions, Inc., PTS Intermediate Holdings LLC, the several banks and other
lenders from time to time parties thereto, and Morgan Stanley Senior Funding,
Inc., as administrative agent, collateral agent and swing line lender.

Note Agreement dated as of February 29, 2012, between Gelita AG and F&F Holding
GmbH.

Loan Agreement dated as of May 15, 2008, between Catalent Japan K.K. and The
Bank of Tokyo-Mitsubishi UFJ, Ltd.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.10 – TAXES

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 5.11(a) – ERISA COMPLIANCE

None.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE 11.02 – ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

Administrative Agent

Morgan Stanley Senior Funding, Inc.

1585 Broadway

New York, New York 10036

United States of America

Attn: Charnti Patel/Lindsay Parsons

Fax: (212) 507-6680

The Borrower

Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

Attention: Matthew Walsh, SVP & CFO

With copy to: Catalent Pharma Solutions, Inc.

14 Schoolhouse Road

Somerset, NJ 08873

Attention: General Counsel, Legal Dept.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To: Morgan Stanley Senior Funding, Inc., as Administrative Agent

One Pierrepont Plaza, 7th Floor

300 Cadman Plaza West

Brooklyn, New York 11201

 

Attention:

  

Administrative Agent Team,

Loan Administration

Fax:

   212-507-6680

[Date]

Ladies and Gentlemen:

Reference is made to the Senior Unsecured Term Loan Agreement dated as of April
[    ], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CATALENT PHARMA SOLUTIONS, INC., Morgan Stanley
Senior Funding, Inc., as Administrative Agent and the Lenders from time to time
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

The Borrower hereby requests (select one):

 

  [    ] A Borrowing of new Loans

 

  [    ] A conversion of Loans

 

  [    ] A continuation of Loans

to be made on the terms set forth below:

 

(A)

     Class of Borrowing   

                      

     

(B)

  

  Date of Borrowing, conversion or

  continuation (which is a Business Day)

  

                      

     

(C)

     Principal amount   

                      

     

(D)

     Type of Loan1   

                      

     

(E)

     Interest Period2   

                      

     

 

 

1 

Specify Eurocurrency Rate Loan or Base Rate Loan.

 

2 

Applicable for Eurocurrency Rate Loans only.

Project Charter - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

The above request has been made to the Administrative Agent by telephone at
718-754-7291 / 7435.

[Remainder of Page Intentionally Blank]

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Committed Loan Notice and on the date of the
related Borrowing, the conditions to lending specified in paragraphs (d) and
(e) of Section 4.01 of the Credit Agreement have been satisfied.]3

 

[CATALENT PHARMA SOLUTIONS, INC.]

By:

 

 

  Name:   Title:

 

 

3 

Insert bracketed language if the Borrower is requesting a Borrowing of new
Loans.

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT B

FORM OF GUARANTEE SUPPLEMENT

Supplemental Guarantee (this “Supplemental Guarantee”), dated as of [    ],
among                          (the “Subsidiary Guarantor”), a subsidiary of
CATALENT PHARMA SOLUTIONS, INC., a Delaware corporation (the “Borrower”), and
Morgan Stanley Senior Funding, Inc., as Administrative Agent (the
“Administrative Agent”).

WITNESSETH

WHEREAS, each of Catalent Pharma Solutions, Inc. and the Guarantors (as defined
in the Credit Agreement referred to below) has heretofore executed and delivered
to the Administrative Agent a senior unsecured term loan facility (the “Credit
Agreement”), dated as of April [    ], 2013, in an aggregate principal amount of
$275,000,000 (the “Loans”);

WHEREAS, the Credit Agreement provides that under certain circumstances the
Subsidiary Guarantor shall execute and deliver to the Administrative Agent a
Supplemental Guarantee pursuant to which the Subsidiary Guarantor shall
unconditionally guarantee all of the Borrower’s Obligations under any Loans and
the Credit Agreement on the terms and conditions set forth herein and under the
Credit Agreement (the “Guarantee”); and

WHEREAS, pursuant to Section 11.01 of the Credit Agreement, the Administrative
Agent is authorized to execute and deliver this Supplemental Guarantee.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Lenders of the Loans
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Credit Agreement.

(2) Agreement to Guarantee. The Subsidiary Guarantor hereby agrees as follows:

(a) Along with all other Guarantors named in the Credit Agreement, and pursuant
to the Supplemental Guarantee, to jointly and severally unconditionally
guarantee to each Lender and to the Administrative Agent and its successors and
assigns, irrespective of the validity and enforceability of the Credit
Agreement, the Loans or the Obligations of the Borrower hereunder or thereunder,
that:

(i) the principal of and interest and premium, if any, on the Loans shall be
promptly paid in full when due, whether at maturity, by acceleration, redemption
or otherwise, and interest on the overdue principal of and interest on the
Loans, if any, if lawful, and all other obligations of the Borrower to the
Lenders or the Administrative Agent thereunder shall be promptly paid in full or
performed, all in accordance with the terms thereof; and

(ii) in case of any extension of time of payment or renewal of any Loans or any
of such other Obligations, that same shall be promptly paid in full when due or
performed in accordance with the terms of the

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

extension or renewal, whether at stated maturity, by acceleration or otherwise.
Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors and the Subsidiary Guarantor
shall be jointly and severally obligated to pay the same immediately. This is a
guarantee of payment and not a guarantee of collection.

(b) The Obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Loans or the Credit Agreement, the
absence of any action to enforce the same, any waiver or consent by any Lenders
of the Loans with respect to any provisions hereof or thereof, the recovery of
any judgment against the Borrower or any Guarantor, any action to enforce the
same or any other circumstance which might otherwise constitute a legal or
equitable discharge or defense of a guarantor.

(c) The Subsidiary Guarantor hereby waives: diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Borrower, any right to require a proceeding first against the Borrower,
protest, notice and all demands whatsoever.

(d) This Guarantee shall not be discharged except by complete performance of the
Obligations contained in the Loans, the Credit Agreement and this Supplemental
Guarantee. The Subsidiary Guarantor accepts all Obligations applicable to a
Guarantor under the Credit Agreement, including Article X of the Credit
Agreement (which is deemed incorporated in this Supplemental Guarantee and
applicable to this Guarantee). The Subsidiary Guarantor acknowledges that by
executing this Supplemental Guarantee, it will become a Subsidiary Guarantor
under the Credit Agreement and subject to all the terms and conditions
applicable to Subsidiary Guarantors contained therein.

(e) If any Lenders or the Administrative Agent is required by any court or
otherwise to return to the Borrower, the Guarantors (including the Subsidiary
Guarantor), or any custodian, trustee, liquidator or other similar official
acting in relation to either the Borrower or the Guarantors, any amount paid
either to the Administrative Agent or such Lenders, this Guarantee, to the
extent theretofore discharged, shall be reinstated in full force and effect.

(f) The Subsidiary Guarantor shall not be entitled to any right of subrogation
in relation to the Lenders in respect of any Obligations guaranteed hereby until
payment in full of all Obligations guaranteed hereby.

(g) As between the Subsidiary Guarantor, on the one hand, and the Lenders and
the Administrative Agent, on the other hand, (x) the maturity of the Obligations
guaranteed hereby may be accelerated as provided in Article VIII of the Credit
Agreement for the purposes of this Guarantee, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed hereby, and (y) in the event of any declaration of
acceleration of such Obligations as provided in Article VIII of the Credit
Agreement, such Obligations (whether or not due and payable) shall forthwith
become due and payable by the Subsidiary Guarantor for the purpose of this
Guarantee.

(h) The Subsidiary Guarantor shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Lenders under this Guarantee.

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) Pursuant to Section 10.02 of the Credit Agreement, after giving effect to
all other contingent and fixed liabilities that are relevant under any
applicable Bankruptcy Laws or fraudulent conveyance laws, and after giving
effect to any collections from, rights to receive contribution from or payments
made by or on behalf of any other Guarantor in respect of the Obligations of
such other Guarantor under Article X of the Credit Agreement, this new Guarantee
shall be limited to the maximum amount permissible such that the Obligations of
such Subsidiary Guarantor under this Guarantee will not constitute a fraudulent
transfer or conveyance.

(j) This Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Borrower for
liquidation, reorganization, should the Borrower become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Borrower’s assets, and shall,
to the fullest extent permitted by law, continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Loans are, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee on the Loans and Guarantee,
whether as a “voidable preference”, “fraudulent transfer” or otherwise, all as
though such payment or performance had not been made. In the event that any
payment or any part thereof, is rescinded, reduced, restored or returned, the
Loans shall, to the fullest extent permitted by law, be reinstated and deemed
reduced only by such amount paid and not so rescinded, reduced, restored or
returned.

(k) In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(l) This Guarantee shall be a general unsecured senior obligation of such
Subsidiary Guarantor, ranking pari passu with any other future Senior
Indebtedness of the Subsidiary Guarantor, if any.

(m) Each payment to be made by the Subsidiary Guarantor in respect of this
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

(3) Execution and Delivery. The Subsidiary Guarantor agrees that the Guarantee
shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Loans.

(4) Merger, Consolidation or Sale of All or Substantially All Assets.

(a) The Subsidiary Guarantor may not consolidate or merge with or into or wind
up into (whether or not the Subsidiary Guarantor is the surviving corporation),
or sell, assign, transfer, lease, convey or otherwise dispose of all or
substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(I) (A) THE SUBSIDIARY GUARANTOR IS THE SURVIVING BUSINESS ENTITY OR THE PERSON
FORMED BY OR SURVIVING ANY SUCH CONSOLIDATION, MERGER OR WIND UP (IF OTHER THAN
THE SUBSIDIARY GUARANTOR) OR TO WHICH SUCH SALE, ASSIGNMENT, TRANSFER, LEASE,
CONVEYANCE OR OTHER DISPOSITION WILL HAVE BEEN MADE IS A PERSON ORGANIZED OR
EXISTING UNDER THE LAWS OF THE JURISDICTION OF ORGANIZATION OF THE SUBSIDIARY
GUARANTOR, AS THE CASE MAY BE, OR THE LAWS OF

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE UNITED STATES, ANY STATE THEREOF, THE DISTRICT OF COLUMBIA, OR ANY TERRITORY
THEREOF (THE SUBSIDIARY GUARANTOR OR SUCH PERSON, AS THE CASE MAY BE, BEING
HEREIN CALLED THE “SUCCESSOR PERSON”);

(B) THE SUCCESSOR PERSON, IF OTHER THAN THE SUBSIDIARY GUARANTOR, EXPRESSLY
ASSUMES ALL THE OBLIGATIONS OF THE SUBSIDIARY GUARANTOR UNDER THE CREDIT
AGREEMENT AND THE SUBSIDIARY GUARANTOR’S RELATED GUARANTEE PURSUANT TO THE
SUPPLEMENTAL GUARANTEE OR OTHER DOCUMENTS OR INSTRUMENTS IN FORM REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(C) IMMEDIATELY AFTER SUCH TRANSACTION, NO DEFAULT EXISTS; AND

(D) THE BORROWER SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AN OFFICER’S
CERTIFICATE AND THE OPINION OF COUNSEL, EACH STATING THAT SUCH CONSOLIDATION,
MERGER, WIND UP, SALE, ASSIGNMENT, TRANSFER, LEASE, CONVEYANCE OR OTHER
DISPOSITION AND THE CREDIT AGREEMENT, IF ANY, COMPLY WITH THE CREDIT AGREEMENT;
OR

(II) THE TRANSACTION IS MADE IN COMPLIANCE WITH SECTION 6.08 OF THE CREDIT
AGREEMENT;

(b) Subject to certain limitations described in the Credit Agreement, the
Successor Person will succeed to, and be substituted for, the Subsidiary
Guarantor under the Credit Agreement and the Subsidiary Guarantor’s Guarantee.
Notwithstanding the foregoing, the Subsidiary Guarantor may merge into or
transfer all or part of its properties and assets to another Guarantor or the
Borrower.

(5) Releases.

The Guarantee of the Subsidiary Guarantor shall be automatically and
unconditionally released and discharged, and no further action by Subsidiary
Guarantor, the Borrower or the Administrative Agent is required for the release
of the Subsidiary Guarantor’s Guarantee, upon:

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) (I) ANY SALE, EXCHANGE OR TRANSFER (BY MERGER OR OTHERWISE) OF THE CAPITAL
STOCK OF THE SUBSIDIARY GUARANTOR (INCLUDING ANY SALE, EXCHANGE OR TRANSFER),
AFTER WHICH THE SUBSIDIARY GUARANTOR IS NO LONGER A RESTRICTED SUBSIDIARY OR ALL
OR SUBSTANTIALLY ALL THE ASSETS OF THE SUBSIDIARY GUARANTOR WHICH SALE, EXCHANGE
OR TRANSFER IS MADE IN COMPLIANCE WITH THE APPLICABLE PROVISIONS OF THE CREDIT
AGREEMENT;

(II) THE RELEASE OR DISCHARGE OF THE GUARANTEE BY THE SUBSIDIARY GUARANTOR OF
THE SENIOR CREDIT FACILITIES, EXCEPT A DISCHARGE OR RELEASE BY OR AS A RESULT OF
PAYMENT UNDER SUCH GUARANTEE; OR

(III) THE PROPER DESIGNATION OF THE SUBSIDIARY GUARANTOR AS AN UNRESTRICTED
SUBSIDIARY; AND

(b) the Subsidiary Guarantor delivering to the Administrative Agent an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Credit Agreement relating to such transaction have
been complied with.

(6) No Recourse Against Others. No director, officer, employee, incorporator,
member or stockholder of the Subsidiary Guarantor shall have any liability for
any obligations of the Borrower or the Guarantors (including the Subsidiary
Guarantor) under the Loans, any Guarantees, the Credit Agreement or this
Supplemental Guarantee or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Lender by accepting Loans waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Loans.

(7) Governing Law. THIS SUPPLEMENTAL GUARANTEE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(8) Counterparts. The parties may sign any number of copies of this Supplemental
Guarantee. Each signed copy shall be an original, but all of them together
represent the same agreement.

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) The Administrative Agent. The Administrative Agent shall not be responsible
in any manner whatsoever for or in respect of the validity or sufficiency of
this Supplemental Guarantee or for or in respect of the recitals contained
herein, all of which recitals are made solely by the Subsidiary Guarantor.

(11) Subrogation. The Subsidiary Guarantor shall be subrogated to all rights of
Lender of Loans against the Borrower in respect of any amounts paid by the
Subsidiary Guarantor pursuant to the provisions of Section 2 hereof and
Section 10.01 of the Credit Agreement; provided that, if

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an Event of Default has occurred and is continuing, the Subsidiary Guarantor
shall not be entitled to enforce or receive any payments arising out of, or
based upon, such right of subrogation until all amounts then due and payable by
the Borrower under the Credit Agreement or the Loans shall have been paid in
full.

(12) Benefits Acknowledged. The Subsidiary Guarantor’s Guarantee is subject to
the terms and conditions set forth in the Credit Agreement. The Subsidiary
Guarantor acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Credit Agreement and this Credit
Agreement and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(13) Successors. All agreements of the Subsidiary Guarantor in this Supplemental
Guarantee shall bind its Successors, except as otherwise provided in this
Supplemental Guarantee. All agreements of the Administrative Agent in this
Credit Agreement shall bind its successors.

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Guarantee
to be duly executed, all as of the date first above written.

 

[SUBSIDIARY GUARANTOR]

  By:  

 

    Name:     Title:

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent   By:  

 

    Name:     Title:

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit C

LENDER: [            ]

PRINCIPAL AMOUNT: $[            ]

FORM OF

TERM NOTE

New York, New York

April [    ], 2013

FOR VALUE RECEIVED, the undersigned, CATALENT PHARMA SOLUTIONS, INC., a Delaware
corporation (the “Borrower”), hereby promises to pay to the Lender set forth
above (the “Lender”) or its registered assigns, in lawful money of the United
States of America in immediately available funds at the Administrative Agent’s
Office (such term, and each other capitalized term used but not defined herein,
having the meaning assigned to it in the Senior Unsecured Term Loan Agreement
dated as of April [    ], 2013 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Catalent Pharma Solutions,
Inc., Morgan Stanley Senior Funding, Inc., as Administrative Agent, the Lenders
and the other lenders from time to time party thereto, (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term Loans made by the Lender to the Borrower pursuant
to the Credit Agreement and (ii) on each Interest Payment Date, interest at the
rate or rates per annum as provided in the Credit Agreement on the unpaid
principal amount of all Term Loans made by the Lender to the Borrower pursuant
to the Credit Agreement.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement.

The Borrower hereby waives diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

CATALENT PHARMA SOLUTIONS, INC.

By:

 

 

  Name:   Title:

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

LOANS AND PAYMENTS

 

Date

 

Amount of
Loan

($)

 

Maturity Date

 

Payments of
Principal/Interest

($)

 

Principal
Balance of
Note

($)

 

Name of
Person
Making the

Notation

 

Catalent - Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exhibit D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below). Capitalized
terms used in this Assignment and Assumption and not otherwise defined herein
have the meanings specified in the Senior Unsecured Term Loan Agreement dated as
of April [    ], 2013 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Catalent Pharma Solutions, Inc., Morgan
Stanley Senior Funding, Inc., as Administrative Agent and the Lenders from time
to time party thereto, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

  1. Assignor (the “Assignor”):

 

  2. Assignee (the “Assignee”):

 

     [Assignee is a Lender.]

 

     [Assignee is an Affiliate of: [Name of Lender]]

 

     [Assignee is an Approved Fund of: [Name of Lender]]

 

  3. Borrower: CATALENT PHARMA SOLUTIONS, INC.

 

  4. Administrative Agent: Morgan Stanley Senior Funding, Inc.

Catalent - Credit Agreement

Exhibit D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5. Assigned Interest:

 

Facility    Aggregate Amount of
Commitment/Loans of
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/
Loans1

Term Loans

   $         $         %

Effective Date:     [                    ]

[Remainder of Page Intentionally Blank]

 

 

1 

Set forth, to at least 8 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Catalent - Credit Agreement

Exhibit D





--------------------------------------------------------------------------------

TABLE OF CONTENTS

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

[NAME OF ASSIGNOR], as Assignor

By:

 

 

  Name:   Title:

 

[NAME OF ASSIGNEE], as Assignee

By:

 

 

  Name:   Title:

Catalent - Credit Agreement

Exhibit D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

[Consented to and]2 Accepted:

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent,

By:

 

 

  Name:   Title:

 

 

2 

No consent of the Administrative Agent shall be required for an assignment of
all or any portion of a Term Loan to another Lender, an Affiliate of a Lender or
an Approved Fund.

Catalent - Credit Agreement

Exhibit D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CATALENT PHARMA SOLUTIONS, INC.,

as Borrower

By:

 

 

  Name:   Title3:

 

 

3 

No consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 8.01(1), (2), (6) or (7) of the Credit Agreement has occurred and is
continuing, any Assignee.

Catalent - Credit Agreement

Exhibit D



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, (iii) the financial
condition of any Loan Party, or any of their Subsidiaries or Affiliates or any
other Person obligated in respect of the Credit Agreement or (iv) the
performance or observance by any Loan Party, or any of their Subsidiaries or
Affiliates or any other Person of any of their obligations under the Credit
Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on any Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to Section 11.15 of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, any Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be construed in accordance with and governed by
the law of the State of New York.

 

6